Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 1 of 76 Page ID #:1



  1   STEPTOE & JOHNSON LLP
  2   STEPHANIE A. SHERIDAN, State Bar No. 135910
      ssheridan@steptoe.com
  3   ANTHONY J. ANSCOMBE, State Bar No. 135883
  4   aanscombe@steptoe.com
      MEEGAN B. BROOKS, State Bar No. 298570
  5   mbrooks@steptoe.com
  6   One Market Plaza
      Spear Tower, Suite 3900
  7   San Francisco, CA 94105
  8   Telephone: 415.365.6700
      Facsimile: 415.365.6699
  9

 10   Attorneys for Defendants
      SPARC GROUP LLC (formerly AERO
 11
      OPCO LLC); AERO OPERATIONS LLC
 12

 13                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 14

 15   JANETTE LISNER, JENNIFER               CASE NO.
      QUIROZ NUNEZ, and JAMES
 16                                          NOTICE OF REMOVAL
      ANDREWS, for Themselves, as
 17   Private Attorneys General, and on
                                             [Originally Los Angeles County Superior
      Behalf of All Others Similarly
 18                                          Court Case No. 21STCV20847]
      Situated,
 19

 20
                  Plaintiffs,

 21        v.
 22
      AERO OPCO LLC; SPARC
 23   GROUP LLC; AERO
 24   OPERATIONS LLC;
      and DOES 1-5, inclusive,
 25

 26               Defendants.
 27

 28
                                             -1-
                                     NOTICE OF REMOVAL
Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 2 of 76 Page ID #:2



  1   TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
  2   CENTRAL DISTRICT OF CALIFORNIA, AND TO THE CLERK OF THAT
  3   COURT:
  4         PLEASE TAKE NOTICE that Defendants SPARC Group LLC (formerly
  5   Aero OpCo LLC) and Aero Operations LLC (together, “Defendants”), pursuant to
  6   28 U.S.C. §§ 1332, 1441, 1446, and 1453, hereby remove the above-captioned
  7   action (“Action”) from the Superior Court of California, County of Los Angeles to
  8   the United States District Court for the Central District of California.
  9   I.    INTRODUCTION
 10         1.     This Action is properly removed to this Court pursuant to 28 U.S.C. §
 11   1441 because this Court has jurisdiction under the Class Action Fairness Act, 28
 12   U.S.C. § 1332(d) (“CAFA”), in that this Action is a civil action in which the
 13   alleged amount in controversy exceeds the sum of $5,000,000 exclusive of costs
 14   and interest, has more than 100 members in the proposed putative class, and is
 15   between citizens of different states.
 16   II.   BACKGROUND
 17         2.     On June 3, 2020, Plaintiffs Janette Lisner, Jennifer Quiroz Nunez, and
 18   James Andrews (“Plaintiffs”), purportedly on behalf of themselves and all others
 19   similarly situated, filed a civil action in the Superior Court of California, County of
 20   Los Angeles, entitled Lisner et al. v. Aero OpCo LLC, et al., Case No.
 21   21STCV20847 (“Complaint”). (See Exhibit A for the Complaint.) Plaintiffs
 22   served this Complaint on June 14, 2021.
 23         3.     The Complaint, styled as a class action, purports to bring claims
 24   under: (1) Consumers Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750, et
 25   seq.; (2) California’s False Advertising Law (“FAL”), Cal. Civ. Code §§ 17500, et
 26   seq.; and (3) California’s Unfair Competition Law (“UCL”), Cal. Civ. Code §
 27   17200. (Complaint ¶ 141-200.) Plaintiffs allege that Defendants deceive
 28
                                                -2-
                                        NOTICE OF REMOVAL
Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 3 of 76 Page ID #:3



  1   consumers by falsely advertising sales on merchandise sold in Aeropostale stores
  2   in California and on Aeropostale.com.
  3          4.     Plaintiffs purport to bring this action on behalf of a putative class of
  4   “[a]ll citizens of the State of California who, within the applicable limitations
  5   period, purchased from an Aeropostale store located in California or from the
  6   Aeropostale website one or more products which was advertised or promoted by
  7   displaying or disseminating a reference price or discount or a ‘Buy 1 Get 1 Free’ or
  8   ‘Buy 1 Get 2 Free’ offer.” (Complaint ¶ 130.)
  9          5.     Nothing in this Notice of Removal should be interpreted as a
 10   concession of liability, the appropriateness of venue, the appropriateness of class
 11   treatment, Plaintiffs’ class definition, or the validity of Plaintiffs’ claims for relief.
 12   Defendants reserve the right to supplement and amend this Notice of Removal.
 13   III.   REQUIREMENTS FOR REMOVAL UNDER CAFA
 14          6.     This Court has original jurisdiction over this action under the Class
 15   Action Fairness Act of 2005 (“CAFA”), codified in part at 28 U.S.C. §§ 1332 and
 16   1453. Under CAFA, a district court shall have original jurisdiction over any
 17   putative civil class action in which: (1) there are at least 100 members in all
 18   proposed putative classes; (2) “the matter in controversy exceeds the sum or value
 19   of $5,000,000, exclusive of interest and costs”; and (3) “any member of a class of
 20   Plaintiffs is a citizen of a state different from any defendant.” 28 U.S.C. §
 21   1332(d)(2, 5). Because this action meets each of CAFA’s requirements, it may be
 22   removed to federal court. 28 U.S.C. § 1441(a) (“[A]ny civil action brought in a
 23   State Court of which the district courts of the United States have original
 24   jurisdiction, may be removed by the defendant.”).
 25

 26

 27

 28
                                                 -3-
                                         NOTICE OF REMOVAL
Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 4 of 76 Page ID #:4



  1   IV. THE REQUIREMENTS FOR REMOVAL UNDER CAFA ARE
  2        SATISFIED
  3         A.     The Number of Proposed Class Members Exceeds 100
  4         7.     According to Plaintiffs’ Complaint, the putative class “easily
  5   comprises tens of thousands of individuals,” consisting of all Aeropostale
  6   customers in California who have purchased any product at a discount in-store or
  7   online in the last four years. (Complaint ¶¶ 133, 130.)
  8         8.     Thus, the size of the putative class well exceeds 100 members.
  9         B.     The Amount in Controversy Exceeds $5 Million
 10         9.     Defendants deny Plaintiffs’ substantive allegations, the
 11   appropriateness of class treatment, and that Plaintiffs are entitled to any of the
 12   relief sought in the Complaint, and do not waive any defense with respect to any of
 13   Plaintiffs’ claims. Nonetheless, the amount in controversy is determined by
 14   accepting Plaintiffs’ allegations as true. See Cain v. Hartford Life & Accident Ins.
 15   Co., 890 F. Supp. 2d 1246, 1249 (C.D. Cal. 2012) (“In measuring the amount in
 16   controversy, a court must assume that the allegations of the complaint are true and
 17   assume that a jury will return a verdict for the Plaintiffs on all claims made in the
 18   complaint.”).
 19         10.    Case law is clear that “the amount-in-controversy allegation of a
 20   defendant seeking federal-court adjudication should be accepted when not
 21   contested by the Plaintiffs or questioned by the court.” Dart Cherokee Basin
 22   Operating Co., LLC v. Owens, 135 S. Ct. 547, 549-50, (2014) (citations omitted);
 23   see also Schwarzer, Tashima, et al., California Practice Guide: Federal Civil
 24   Procedure Before Trial (2016) § 2:2395, at 2D-30 (“[D]efendant may simply allege
 25   in its notice of removal that the jurisdictional threshold has been met and discovery
 26   may be taken with regard to that question.”); id. § 2:3435, at 2D-172 – 173
 27   (“Defendant’s notice of removal ‘need include only a plausible allegation that the
 28   amount in controversy exceeds the jurisdictional threshold.’”). Further, CAFA’s
                                                -4-
                                        NOTICE OF REMOVAL
Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 5 of 76 Page ID #:5



  1   legislative history indicates that even if the Court “is uncertain about whether all
  2   matters in controversy in a purported class action do not in the aggregate exceed
  3   the sum or value of $5,000,000, the court should err in favor of exercising
  4   jurisdiction over the case.” Senate Report on the Class Action Fairness Act of
  5   2005 Dates of Consideration and Passage, S. Rep. 109-14.
  6         11.    Plaintiffs purport to seek “disgorgement or restitution, including,
  7   without limitation, disgorgement of all revenues, profits and unjust enrichment.”
  8   (Prayer for Relief ¶ B (2).) They claim that “[i]n 2019, Aeropostale had over $1
  9   billion in sales revenues in 2019 in its brick-and-mortar Aeropostale stores and on
 10   its retail website.” (Complaint ¶ 1.) Given the number of Aeropostale stores in
 11   California (57 – see Complaint ¶ 13), the volume of sales in each store and online,
 12   and the number of potential class members who made purchases at those stores and
 13   online, the amount in controversy exceeds $5,000,000.
 14         12.    The attorney’s fees and injunctive relief requested by Plaintiffs
 15   (Prayer for Relief ¶ B (3), (5)) increase the amount in controversy far above the
 16   minimum requirement. See also Guglielmino v. McKee Foods Corp., 506 F.3d
 17   696, 700 (9th Cir. 2007) (noting that the “amount-in-controversy requirement
 18   excludes only ‘interest and costs’ and therefore includes attorneys’ fees.”); In re
 19   Quintus Sec. Litig., 148 F. Supp. 2d 967, 973 (N.D. Cal. 2001) (benchmark for
 20   attorneys’ fees is 25% of 10 the common fund); Tompkins v. Basic Research LLC,
 21   No. 5-08-244, 2008 WL 71808316, at *4 & n.9 (E.D. Cal. Apr. 22, 2008) (noting
 22   that under CAFA, the amount in controversy includes defendants’ potential cost of
 23   compliance with a request for injunctive relief); see also James Wm. Moore et al.,
 24   Moore’s Federal Practice’s 102.26(c)(iii) (3d ed. 2010) (“The amount in
 25   controversy in CAFA cases may be determined on the basis of the aggregate value
 26   to either the Plaintiffs class members or to the defendants”).
 27

 28
                                                -5-
                                        NOTICE OF REMOVAL
Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 6 of 76 Page ID #:6



  1         C.     Minimum Diversity Exists
  2         13.    Diversity exists for purposes of removal under CAFA where “any
  3   member of a class of plaintiffs is a citizen of a State different from any defendant.”
  4   28 U.S.C. § 1332(d)(2). “[T]he term ‘class members’ means the persons (named or
  5   unnamed) who fall within the definition of the proposed or certified class in a class
  6   action.” 28 U.S.C. § 1332(d)(1)(D).
  7         14.    Plaintiffs are allegedly residents of California. (Complaint ¶¶ 7-9.)
  8         15.    The Complaint alleges that Defendants Aero OpCo LLC, SPARC
  9   Group LLC, and Aero Operations LLC are each limited liability companies
 10   chartered under the laws of the State of Delaware, with their executive operations
 11   in New York or New Jersey. (Complaint ¶¶ 10-12.) Therefore, under 28 U.S.C. §
 12   1332(d)(10), Defendants are citizens of Delaware, New York, and/or New Jersey.
 13         16.    Ordinarily, for purposes of diversity jurisdiction, an unincorporated
 14   association has the citizenships of all of its members. See Johnson v. Columbia
 15   Props. Anchorage, LP., 437 F.3d 894, 899 (9th Cir. 2006). However, the
 16   “exception to this rule is for class actions brought pursuant to the Class Action
 17   Fairness Act, 28 U.S.C. § 1332(d)(10).” Moss v. Infinity Ins. Co., 2015 WL
 18   7351395, at *2 (N.D. Cal. Nov. 20, 2015). CAFA abrogates the traditional rule
 19   that an unincorporated association shares the citizenship of each of its members for
 20   diversity purposes. See Davis v. HSBC Bank Nevada, N.A., 557 F.3d 1026, 1032
 21   n.13 (9th Cir. 2009) (A. Kleinfeld, concurring) (“For qualifying class actions such
 22   as this one, CAFA abrogates the traditional rule that an unincorporated association
 23   shares the citizenship of each of its members for diversity purposes ….”).
 24         17.    For purposes of diversity jurisdiction under CAFA, “an
 25   unincorporated association shall be deemed to be a citizen of the State where it has
 26   its principal place of business and the State under whose laws it is organized.” 28
 27   U.S.C. § 1332(d)(10). See also Abrego v. The Dow Chem. Co., 443 F.3d 676, 684
 28   (9th Cir. 2006) (“Certain aspects of CAFA, it is true, evidence Congress’s intent
                                               -6-
                                       NOTICE OF REMOVAL
Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 7 of 76 Page ID #:7



  1   that the district courts’ jurisdiction vis-a-vis certain kinds of actions be broadened
  2   rather than restricted. For example … under § 1332(d)(10), ‘an unincorporated
  3   association [is] ... deemed to be a citizen of the State where it has its principal place
  4   of business and the State under whose laws it is organized,’ which departs from the
  5   rule that frequently destroys diversity jurisdiction, that ‘a limited partnership’s [or
  6   unincorporated association’s] citizenship for diversity purposes can be determined
  7   only by reference to all of the entity’s members’”); Kim v. Shellpoint Partners,
  8   LLC, 2016 WL 1241541, at *5 (S.D. Cal. Mar. 30, 2016) (“For CAFA’s purposes,
  9   [defendant] is a citizen both of the state where it has its principal place of business
 10   and the state under whose laws it is organized. See 28 U.S.C. § 1332(d)(10).”). To
 11   determine the principal place of business for diversity purposes, the appropriate
 12   test is the “nerve center” test. Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192 (2010).
 13         18.    The diversity requirement is clearly satisfied here because Plaintiffs
 14   are California residents, and, for purposes of CAFA diversity, Defendants are
 15   citizens of Delaware, New York, and/or New Jersey. 28 U.S.C. § 1332(d)(2).
 16         D.     No CAFA Exceptions Apply
 17         19.    The Action does not fall within any of exclusion to removal
 18   jurisdiction recognized by 28 U.S.C. § 1332(d), and Plaintiffs have the burden of
 19   proving otherwise. See Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1021 (9th
 20   Cir. 2007) (“[T]he party seeking remand bears the burden to prove an exception to
 21   CAFA’s jurisdiction”).
 22   V.    THE OTHER PROCEDURAL REQUISITES FOR REMOVAL ARE
 23         SATISFIED
 24         20.    Removal to this judicial district and division is proper under 28 U.S.C.
 25   §§ 1441(a), 1446(a), because the Superior Court of the State of California for the
 26   County of Los Angeles is located within the Central District of California.
 27

 28
                                                -7-
                                        NOTICE OF REMOVAL
Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 8 of 76 Page ID #:8



  1          21.    This Notice of Removal is timely because it was filed within thirty
  2   days of June 14, 2021, the date on which Plaintiffs served the Complaint. 28
  3   U.S.C. § 1446(b).
  4          22.    Pursuant to 28 U.S.C. § 1446(a), a copy of the Summons, Complaint,
  5   and all other documents served on Defendants are attached as Exhibit A.
  6          23.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal
  7   and all documents in support thereof and concurrently therewith are being filed
  8   with the Clerk of the Superior Court for the County of Los Angeles. Written
  9   notice of the filing of this Notice of Removal is being served upon counsel for
 10   Plaintiffs.
 11   VI.    CONCLUSION
 12          Defendants respectfully submit that this action is removed properly pursuant
 13   to the Class Action Fairness Act.
 14

 15
      DATED: July 14, 2021                STEPTOE & JOHNSON LLP
 16

 17
                                          By:         /s/ Stephanie A. Sheridan
 18
                                                Stephanie A. Sheridan
 19                                             Anthony J. Anscombe
                                                Meegan B. Brooks
 20
                                                Attorneys for Defendants
 21                                             SPARC GROUP LLC (formerly AERO
 22
                                                OPCO LLC); AERO OPERATIONS LLC

 23

 24

 25

 26

 27

 28
                                               -8-
                                       NOTICE OF REMOVAL
               EXHIBIT A




Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 9 of 76 Page ID #:9
Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 10 of 76 Page ID #:10

                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       06/14/2021
                                                                                                       CT Log Number 539729396
   TO:         Ron Byers
               SPARC Group, LLC
               125 CHUBB AVE FL 5A
               LYNDHURST, NJ 07071-3504

   RE:         Process Served in California

   FOR:        SPARC GROUP LLC (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                  JANETTE LISNER, et al., Pltfs. vs. AERO OPCO LLC, et al., Dfts. // To: SPARC GROUP
                                                     LLC
   DOCUMENT(S) SERVED:                               --
   COURT/AGENCY:                                     None Specified
                                                     Case # 21STCV20847
   ON WHOM PROCESS WAS SERVED:                       C T Corporation System, GLENDALE, CA
   DATE AND HOUR OF SERVICE:                         By Process Server on 06/14/2021 at 15:00
   JURISDICTION SERVED :                             California
   APPEARANCE OR ANSWER DUE:                         None Specified
   ATTORNEY(S) / SENDER(S):                          None Specified
   REMARKS:                                          Please note: Transmittal has been edited to correct method of service.
   ACTION ITEMS:                                     SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780124474901

                                                     Image SOP

                                                     Email Notification, Colette Stanford cstanford@aeropostale.com

   REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                     330 N BRAND BLVD
                                                     STE 700
                                                     GLENDALE, CA 91203
                                                     877-564-7529
                                                     MajorAccountTeam2@wolterskluwer.com
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 1 of 1 / KD
    Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 11 of 76 Page ID #:11



                                                                 Wolters Kluwer

                         PROCESS SERVER DELIVERY DETAILS




 Date:                     Mon,Jun 14, 2021

 Server Name:              Jimmy Lizama




 Entity Served             SPARC GROUP LLC

 Case Number               21STCV20847

. Jurisdiction             CA
                 -                                   -           _




    0 1 1 1 0 111 01 1 H 1 1 1 1 P
Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 12 of 76 Page ID #:12


                                                                                                                                                  SUM-100
                                         SUMMONS                                                                       FOR COURT USE ONLY
                                                                                                                    (SOLO PAPA USO OE LA CORTE)
                  (  CITACION JUDICIAL)
                                                                                                            CONFORMED    COPY
 NOTICE TO DEFENDANT:                                                                                          RIGINAL FILED
                                                                                                                O
(AWSO AL DEMANDADO):                                                                                         Superior Court of California
                                                                                                                              Angeles
                                                                                                               County of Los
 AERO OPCO LLC;SPARC GROUP LLC; AERO OPERATIONS
 LLC;and DOES 1-5,inclusive                                                                                         JUN 03 2021
 YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
 JANETTE LISNER,JENNIFER QUIROZ NUNEZ,and JAMES ANDREWS,
                                                                                                      god R.Caitar,Executive Officer/Clerk d Court
 for Themselves, as Private Attorneys General,and On BehalfOfAll Others Similarly
 Situated,
  NOTICE,You have been sued.The court may decide against you without your being heard unless you respond within 30 days. Read the Information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call wli not protect you. Your written response must be In proper legal form if you want the court to hear your
  case..There may be a court form that you can use for your response. You can find these court forms and more Information at the California Courts
  Online Self-Help Center(www.courtinfo.c.e.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not tile your response on time, you may lose the case by default, and your wages, money, end property
  may be taken without further warning from the court
     There are other legal requirements. You may went to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral servIce. If you cannot afford an attorney, you may be eligible for free legel services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (twwv.lawheipcalifomia.cvg), the California Courts Online Self-Help Center
 (www.courtinfo.ce.gov/sellhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory Ilan for waived fees and
  costs on any settlement or arbitration award of $10,000 or more In a civil case. The court's lien must be paid before the court will dismiss the case.
   AViSOI Lo hen demanded°. SI no responde dentro de 30 dles, la carte puede der.JdIr en su contra sin escuchar su version. Lee Is informacien a
  contInuaciOn.
     Time 30 DIAS DE CALENDARIO despots de quote entreguen este Wader,y papeles legates pens presenter une respuesta par escrfto en este
  carte y hacer quo se entregue una copla at demtutdente. One carte o tine llamado telefetnIce no to pro/open. Su ntspuesta par escrtto dens quo ester
  en fonnato legal cameo at doses quo prOcesen su case en le code. Es posible quo haya un fonnuterio qua usted puede user pars su raspueste.
  Puede enconbar estos formularfos de la code y mes InfoffneclOn en el Centro de Ayuda de las Cortes de California (.wm.sucorte.ca.gov), on Is
  biblioteca de leyes de su condado o onto code qua to quede mes came. SI no puede pagerla cuota de presenteciOn, oda a/ secroterlo de Is code
  quo le de un formularto de exencido de pago de cuotas. Si no presents su respuesta a tiempo, puede perder 016890 par Incumplimiento y la code le
  podre guitar su suetdo, dlnero y Mines sin mita adVertencla.
    Hay otros mquisitos legates. Es recomendable quo llama a un abogedo hynediatamente. Si no conoce a un ebogado, puede Hamer a un servIclo de
  remislOn a abogados. SI no puede pager a un abogado,es poslble quo cum*con foe requIsItos pare obtener serviclos legates gratultos de un
  programs de serviclos legates sin fines de lucre. Puede enconbar estos°moos sin lines de lucm en el side web de California Legal Services,
  6wnv.lawhelocallfornia.org), en el Centro de Ayuda doles Cartes de California,(wvAv.sucorte.ca.gov)oponlendose en contact° con la corte o el
  coleglo de abogados locales. AVISO:Par ley, to carte done delimit° a =tamer las cuotaa y los costos exentos pot Imponer un gravamen sobre
  cualquler recupentchtn de $10,000 mils de valor radblde mod/ante un ecuerdo o une concesIdn de arbltrale on un case de derecho civil. Tlene quo
  pager el gravamen dole cone antes de qua la cone puede desecher el case.
The name and address of the court Is:
(                                   Los Angeles County Superior Court
 Elnombre y direcchin de la coif& es):
  111 North Hill Street                                                                                 'CNASIfST
                                                                                                              N   CV20847
 Los Angeles,CA 90012
 The name,address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre,la direction y elarmor° de teldfono del abogado del demandante, o del demandente quo no bone abogado, es):
 Daniel M.Hattis, Esq., Hattis & Lukacs;400 108th Ave NE,Ste 500, Bellevue, WA 98004
 DATE:       JUN 0 3 2021         Sherd FL Carter, Clerk           Clerk, by                                                                      ,Deputy
(Fuchs)                                                          (Secretario)                                       °MEW                          '
                                                                                                                                                  Ad/unto,)
(For proofofservice of this summons, use Proof of Service of Summons(form POS-Orrra"
(Pans mobs de entrega de este cltatiOn use el formulario Proof of Service of Summons,(POS-010)).

 (SEAL]
                                     NOTICE TO THE PERSON SERVED: You are served                                                  REcEivEc
                                     1. ED as an individual defendant.
                                     2.     as the person sued under the fictitious name of(specify):                                        03 2;.727
                                              Geoclis' LOgiStiCS, LLC,a Tennessee corporationfliM6 wiA,
                                     3       on behalf of(specify):
                                     . I.A..A1
                                                                                                                 WIDC
                                         under DM CCP 416.10(corporation)                  CCP 416.60(minor)
                                               ED CCP 416.20(defunct corporation)          CCP 416.70(conservatee)
                                               E:=1 CCP 416.40(association or partnership) CCP 416.90(authorized person)
                                                     other (specif),:
                                     4. „1-1 by personal delivery on (date):
                                                                                                                                                      Pegs 1 oft
  ken Adopted lor Mandate),Ms
   Jokier Cooed of WWII*                                               SUMMONS                                                Code or Clve Procedure §§ 41220,465
                                                                                                                                               www.colottafaccipv
   SUM-100 (Rev.,Aly I. 20093
Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 13 of 76 Page ID #:13



                                                                      CONFORMED COPY
                                                                         ORIGINAL FILED
                                                                      Superior Court of California
I    Daniel M. Hattis(SBN 232141)                                       County of Los
                                                                                       Angeles
     Paul Karl Lukacs(SBN 197007)
2    HATTIS 8c LUICACS
     400 108th Avenue NE,Suite 500
                                                                             JUN 03 2021
3    Bellevue, WA 98004                                                                                of   Court
     Telephone:(425)233-8650                                     Shehia Carter,Executive OfficerICIerk
4    Facsimile:(425)412-7171
     Email: dan@hattislaw.com
     Email: pkl attislaw.com
6      Stephen P. DeNittis, Esq.(Pro Hac Vice to be submitted)
       Shane T.Prince, Esq.(Pro Hac Vice to be submitted)
7      DENITTIS OSEFCHEN PRINCE,P.C.
     • 5 Greentree Centre, Suite 410
8      525 Route 73 N.
       Marlton, New Jersey 08057
9      Telephone:(856)797-9951
       Facsimile:(856)797-9978
10     Email: sdenittis@denittislaw.com
       Email: sprince@denittislaw.com
11
      Attorneysfor Plaintiffs and the Proposed Class
12
13
                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
14
                                    COUNTY OF LOS ANGELES
15
                                         UNLIMITED CIVIL
16
17     JANETTE LISNER,                             Case No.   21ST CV20847
       JENNIFER QUIROZ NUNEZ,and
18     JAMES ANDREWS,                              CLASS ACTION
       for Themselves,as Private Attorneys
19     General, and On Behalf Of All               COMPLAINT FOR:
       Others Similarly Situated,                  1. Violation of Consumers Legal Remedies
20
                                                      Act, Cal Civ. Code § 1750 et seq.
       Plaintiffs,
21                                                 2. Violation of False Advertising Law,
                                                      Cal Bus.& Prof. Code § 17500 et seq.
22     v.
                                                   3. Violation of Unfair Competition Law,
23                                                    Cal. Bus.& Prof. Code § 17200 et seq.
       AERO OPCO LLC;
24     SPARC GROUP LLC;                            JURY TRIAL DEMANDED
       AERO OPERATIONS LLC;
25     and DOES 1-5, inclusive,
26     Defendants.
27
28
                                                                                    HATT'S & LUKACS
     CLASS ACTION COMPLAINT                                                       400 108 Avenue, Suite 500
                                                                                     Bellevue, WA 98004
                                                                               425.233.86501 FAX: 425.412.7171
                                                                                      www.hattislaw.com
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 14 of 76 Page ID #:14




 1                                       TABLE OF CONTENTS

 2     I.      INTRODUCTION AND SUMMARY                                                             -1-
 3     II.     PARTIES                                                                              - 2-

4      III.    JURISDICTION AND VENUE                                                               -5-
       IV.     FACTUAL ALLEGATIONS OF AEROPOSTALE'S FALSE DISCOUNT
 5             ADVERTISING SCHEME                                                                   -6-
6              A.    Aeropostale's False Reference Prices                                           -9-
               B.    Aeropostale's False "Free" Offers.                                           - 13 -
 7
       V.      PLAINTIFFS' COMPREHENSIVE INVESTIGATION                                            - 16 -
 8
               A.    Plaintiffs' Allegations Are Based On A Sweeping Six-Year
9                    Investigation By Plaintiffs' Counsel.                                        - 16 -

10     VI.     CUSTOMERS WERE HARMED AS A RESULT OF AEROPOSTALE'S
               FALSE DISCOUNT ADVERTISING SCHEME                                                  -21 -
11     VII.    PLAINTIFFS' FACTUAL ALLEGATIONS                                                    - 22 -
12             A.    Plaintiff Janette Lisner                                                     - 22 -

13             B.    Plaintiff Jennifer Quiroz Nunez                                              - 25 -
               C.    Plaintiff James Andrews                                                      - 27 -
14
       VIII.   CLASS ACTION ALLEGATIONS                                                           - 30 -
15
       CAUSES OF ACTION                                                                           - 32 -
16             COUNT I: Violation of the Consumers Legal Remedies Act
               California Civil Code § 1750 et seq.                                               - 32 -
17
            COUNT II: Violation of California's False Advertising Law
18          California Business and Professions Code § 17500 et seq.                              - 35 -
            COUNT III: Violation of California's Unfair Competition Law
19          California Business and Professions Code § 17200 et seq.                              - 37 -
       PRAYER FOR RELIEF                                                                          - 40 -
20
       JURY DEMAND                                                                                - 41 -
21

22

23

24

25

26

27

28

                                                                               HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                 400 108th Avenue, Suite 500
                                                                                Bellevue, WA 98004
                                                                          425.233.86501 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 15 of 76 Page ID #:15




 1             Plaintiffs Janette Lisner, Jennifer Quiroz Nunez and James Andrews,for themselves, as

 2     private attorneys general on behalf of the general public, and on behalf of all others similarly

 3     situated, allege as follows, on personal knowledge and on the investigation of their counsel,

 4     against Defendants Aero OpCo LLC,SPARC Group LLC,and Aero Operations, LLC;

 5     (collectively "Defendants" or "Aeropostale"); and Defendants Does 1-5, inclusive:

 6     I.      INTRODUCTION AND SUMMARY

 7             1.      Aeropostale is a designer, marketer, and retail seller of casual clothing and

 8     accessories, targeting primarily the teen and young adult market. Almost all the items offered

 9     for sale by Aeropostale in its Aeropostale stores are branded as "Aeropostale" products, and are

10     offered and sold exclusively by Aeropostale. In 2019, Aeropostale had over $1 billion in sales

11     revenues in 2019 in its brick-and-mortar Aeropostale stores and on its retail website.
12             2.      For years, Aeropostale has perpetrated a massive false discount advertising

13     scheme across nearly all of its Aeropostale-branded products and sales channels (i.e., in

14     Aeropostale's brick-and-mortar retail stores and on the Aeropostale website). Specifically,

15     Aeropostale advertises perpetual or near perpetual storewide "sales" and percentage-off

16     discounts—typically 50% to 70% off—from Aeropostale's self-created list prices for its

17     products. Aeropostale represents its list prices, which are printed on price tags attached to the

18     items it sells and are advertised on its website with a slash-through, to be the "regular" and

19     normal selling prices of the items. The list prices function as reference prices from which the

20     advertised sales discounts are calculated. Aeropostale also advertises "free" offers such as

21    "Buy 1 Get 1 Free" or "Buy 1 Get 2 Free," where Aeropostale represents that it will include

22     one or two more of a given item (or of a specified similar item)for "free" if the customer pays

23     the list price for the item.

24             3.      Aeropostale's purported discounts and reference prices are false because

25     Aeropostale never or rarely offers or sells its products at the advertised list price. Rather,

26     Aeropostale invents inflated and fictitious list prices in order to enable it to advertise perpetual

27     discounts and store-wide "sale" events to induce customers to purchase its products.

28     Aeropostale's purported "free" offers are likewise false because Aeropostale directly recovers

      CLASS ACTION COMPLAINT                                                           HATTIS & LUKACS
                                                                                     400 108th Avenue, Suite 500
                                                         1                              Bellevue, WA 98004
                                                                                  425.233.8650 1FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 16 of 76 Page ID #:16




 1     the cost of the "free" items by first doubling or tripling the item selling price to the inflated-

 2     and otherwise never charged—list price.

 3            4.       Aeropostale's marketing plan is to trick its customers into believing that the list

 4     price printed on its product tags and on its product webpages is the regular and normal price for

 5     its products, and that its products are worth this inflated list price, such that the lower

 6     advertised sale price represents a special bargain.

 7            5.       Aeropostale's nationwide fraudulent advertising scheme harmed consumers like

 8     Plaintiffs Janette Lisner, Jennifer Quiroz Nunez, and James Andrews, who each purchased

 9     falsely discounted products in a California Aeropostale retail store or from the Aeropostale

10     website. Customers were harmed because they would not have purchased the items at the prices

11     they paid had they known the items had not been regularly offered at the higher list price.

12     Customers did not enjoy the actual discounts Aeropostale represented and promised to them,

13     and the items they purchased were not in fact worth the inflated amount that Aeropostale

14     represented to them. Customers were also harmed because Aeropostale's false advertising

15     scheme fraudulently increased demand for Aeropostale's products, thereby shifting the demand

16     curve and enabling Defendants to charge more than they otherwise could have charged for their

17     products.

18            6.      Consequently, each Plaintiff brings this action on her or his own behalf as a

19     deceived Aeropostale customer; as a private attorney general seeking the imposition of public

20     injunctive relief against Defendants; and as a representative plaintiff on behalf of a class of

21     California consumers seeking, among other things, that Defendants be ordered to disgorge all

22     revenues they have unjustly received from the proposed Class due to Defendants' intentional

23     and unlawful pattern and practice as described herein of using false reference prices, false

24     discounts, and false "free" offers.

25    II.     PARTIES

26            7.      Plaintiff Janette Lisner is a citizen of the United States of America and

27     California and an individual and a natural adult person who resides in Los Angeles County,

28     California.
                                                                                        HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                          400 108th Avenue, Suite 500
                                                         2                               Bellevue, WA 98004
                                                                                   425.233.86501 FAX:425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 17 of 76 Page ID #:17




 1            8.      Plaintiff Jennifer Quiroz Nunez is a citizen of the United States of America and

 2     California and an individual and a natural adult person who resides in Tulare County,

 3     California.

 4            9.      Plaintiff James Andrews is a citizen of the United States of America and

 5     California and an individual and a natural adult person who resides in Riverside County,

 6     California.

 7            10.     Defendant Aero OpCo LLC is a limited liability company chartered under the

 8     laws of the State of Delaware. Aero OpCo LLC currently has and at all relevant times had its

9      executive, marketing and technology operations in the states of New Jersey and New York.

10     Based on Plaintiffs' investigation, Aero OpCo LLC manages and/or managed the retail and

11     website operations of the Aeropostale brand and has conducted the unlawful actions described

12     herein. According to the Aeropostale website, Defendant Aero OpCo LLC is responsible for

13     operating the retail website at www.aeropostale.com.1 On September 15, 2016, Aero OpCo

14     LLC filed an application to register as a foreign LLC with the California Secretary of State

15     which listed the Aero OpCo LLC business address as 112 W 34th Street, Floor 22, New York,

16     New York 10120. On September 11, 2019, Aero OpCo LLC filed a Statement of Information

17     with the California Secretary of State which listed the Aero Opco LLC business address as 125

18     Chubb Avenue,5th Floor, Lyndhurst, New Jersey 07071. On February 25, 2020, Aero OpCo

19     LLC filed with the California Secretary of State a Name Change Amendment in which it stated

20     that Aero OpCo LLC had changed its name to SPARC Group LLC.

21            11.     Defendant SPARC Group LLC("SPARC")is a limited liability company

22     chartered under the laws of the State of Delaware. Based on Plaintiffs' investigation, SPARC

23     Group LLC manages the retail and website operations of the Aeropostale brand and has

24     conducted the unlawful actions described herein. SPARC describes itself as the "Operating

25     Company for leading global brands including Aeropostale, Brooks Brothers, Forever 21, Lucky

26

27      See Aeropostale Terms & Conditions at https://www.aeropostale.com/terms-of-service.html,
       which states: "Aeropostale.com is operated by Aero OpCo LLC ("Aero") on behalf of itself
28     and its affiliates (the "Web Site").

      CLASS ACTION COMPLAINT                                                        HATTIS & LUKACS
                                                                                  400 108 h Avenue, Suite 500
                                                      3                              Bellevue, WA 98004
                                                                               425.233.8650 I FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 18 of 76 Page ID #:18




 1     Brand and Nautica."2 SPARK Group LLC is a joint venture between Simon Property Group,

 2     L.P. and Authentic Brands Group LLC. SPARC currently has and at all relevant times had its

 3     executive, marketing and technology operations in the states of New Jersey and New York.

 4     Marc Miller, the CEO of SPARC Group LLC, currently lists his location on his LinkedIn

 5     profile as "New York City Metropolitan Area."3 The SPARC Group LLC official company

 6     webpage on LinkedIn lists its location as "New York, NY."4

 7             12.    Defendant Aero Operations LLC is a limited liability company chartered under

 8     the laws of the State of Delaware. Aero Operations LLC currently has and at all relevant times

 9     in the past has had its executive operations in New York, New York or Lyndhurst, New Jersey.

10     Based on Plaintiffs' investigation, Aero Operations LLC is involved in the operations of the

11     Aeropostale brand and has materially assisted the other defendants in conducting the unlawful

12     actions described herein. On September 15, 2016, Aero Operations LLC filed an application to

13     register as a foreign LLC with the California Secretary of State which listed the Aero

14     Operations LLC business address as 112 W 34th Street, Floor 22, New York, New York 10120.

15     On September 11, 2019, Aero Operations LLC filed a Statement ofInformation with the

16     California Secretary of State which listed the Aero Operations LLC business address as 125

17     Chubb Avenue, 5th Floor, Lyndhurst, New Jersey 07071. The Statement ofInformation listed

18     the type of business as "real estate investment." The Statement ofInformation lists Marc D.

19     Miller as the CEO of Aero Operations; Mr. Miller is also listed as the CEO of Aero Opco LLC

20     and of SPARC Group LLC in filings with the California Secretary of State.

21             13.    Defendants Aero OpCo LLC,SPARC Group LLC,and Aero Operations LLC

22 (collectively,"Defendants" or "Aeropostale"), own and/or operate approximately 500 brick-

23     and-mortar Aeropostale retail stores throughout the United States, including 57 in California.

24

25     2 SeeSPARC Group company LinkedIn webpage at:
       https://www.linkedin.com/company/sparc-group-11c/(last accessed April 19, 2021).
26
       3See Marc Miller's LinkedIn profile webpage at https://wvvw.linkedin.com/in/marc-miller-
27     ba10821/(last accessed April 19, 2021).
       4See SPARC Group company LinkedIn webpage at:
28     https://www.linkedin.com/company/sparc-group-11c/(last accessed April 19, 2021).
                                                                                    HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                      400 108th Avenue, Suite 500
                                                                                     Bellevue, WA 98004
                                                                               425.233.8650 I FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 19 of 76 Page ID #:19




 1     Defendants also own and/or operate a retail website www.aeropostale.com, through which

 2     Defendants advertise and sell their goods, with said website being regularly seen and used by

 3     consumers in California and throughout the United States to purchase goods from Aeropostale.

4             14.      Defendants also operate distribution centers in Ontario, California and South

5      River, New Jersey.

6              15.     Defendants Doe 1 through Doe 5, inclusive, aided and/or abetted Defendants

7      Aero OpCo LLC,SPARC Group LLC, and/or Aero Operations LLC,in such a manner that

8      Doe 1 through Doe 5, inclusive, are each directly, contributorily, vicariously, derivatively

9      and/or otherwise liable for the acts or omissions of Aeropostale pled herein. Plaintiffs are

10     currently unaware of the true identities of Doe 1 through Doe 5, inclusive; upon learning the

11     true identities of Doe 1 through Doe 5, inclusive, Plaintiffs anticipate either freely amending

12     the operative complaint or requesting leave from the Court to amend the operative complaint.
13            16.      The allegations of this Complaint only concern Aeropostale's actions since

14     September 16, 2016, during which time Defendants have owned and/or operated the

15     Aeropostale business.

16     III.   JURISDICTION AND VENUE

17            17.      Subject Matter Jurisdiction. This Court has subject matter jurisdiction over

18     this civil action pursuant to, among other bases, Section 10 of Article VI of the California

19     Constitution.

20             18.     Personal Jurisdiction. This Court has personal jurisdiction over Defendants

21     pursuant to, among other bases, California Code of Civil Procedure Section 410.10 because:(1)

22     Defendants are authorized to do business and regularly conduct business in California;(2)the

23     claims alleged herein took place in California; and(3) Defendants have committed tortious acts

24     within the State of California (as alleged, without limitation, throughout this Complaint).

25             19.     Defendants own and/or operate approximately 57 brick-and-mortar Aeropostale

26     retail stores in California and operate a distribution center in Ontario, California. Defendants

27     also operate the Aeropostale website, through which Aeropostale advertises and sells its goods

28     to individuals throughout California.

                                                                                     HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                       400 108'h Avenue, Suite 500
                                                       5                              Bellevue, WA 98004
                                                                                425.233.86501 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 20 of 76 Page ID #:20




 1            20.     Venue. Venue is proper in Los Angeles County because, without limitation, the

 2     County of Los Angeles is the county in which at least one of the transactions which is the

 3     subject of this Complaint occurred.

 4     IV.    FACTUAL ALLEGATIONS OF AEROPOSTALE'S FALSE DISCOUNT
              ADVERTISING SCHEME
 5

 6            21.     Aeropostale currently operates approximately 500 brick-and-mortar Aeropostale

 7     retail stores throughout the United States, including 57 in California.

 8            22.     Aeropostale also operates a retail website at www.aeropostale.com, through

 9     which Aeropostale advertises and sells its goods, which is regularly seen and used to purchase

10     goods from Aeropostale by consumers throughout the United States, including in California.

11            23.     Almost all the items offered by Aeropostale are branded as "Aeropostale"

12     products and are exclusively offered for sale and sold by Aeropostale in its retail stores and on

13     its website. In other words, the products offered by Aeropostale in its stores are not offered or

14     sold by, and are not available from, any other retailer.

15            24.     Aeropostale had over $1 billion in sales revenues in 2019 in its brick-and-mortar

16     Aeropostale stores and on its retail website.

17            25.     In significant part, however, Aeropostale's revenues have been the product of a

18     massive false discount advertising scheme. Aeropostale perpetually advertises nearly all of its

19     products with significant discounts of 50-70% from a false reference price, in order to trick its

20     customers into believing the advertised "sale" price represents a special bargain from

21     Aeropostale's usual and regular prices. In fact, unbeknownst to its customers, Aeropostale's
22     discounts are never-ending, and its products are never or virtually never offered at the supposed

23     regular price. Aeropostale perpetrates this illegal scheme in order to induce consumers to

24     purchase its products and to increase the amount it can charge for its products.

25            26.     Decades of academic research has established that the use of reference prices,

26     such as those utilized by Aeropostale, materially impacts consumers' behavior. A reference

27     price affects a consumer's perception of the value of the transaction, the consumer's

28     willingness to make the purchase, and the amount of money the consumer is willing to pay for
                                                                                      HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                        400 108'h Avenue, Suite 500
                                                       6                               Bellevue, WA 98004
                                                                                 425.233.86501 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 21 of 76 Page ID #:21




 1     the product.5

 2            27.      When a reference price is bona fide and truthful, it may help consumers in

 3     making informed purchasing decisions. In contrast, consumers are harmed when retailers, such

4      as Aeropostale, advertise their products with inflated false reference prices. The false reference

5      prices deceive consumers, deprive consumers of a fair opportunity to accurately evaluate the

6      offer, and result in purchasing decisions based on false pretenses.

 7            28.      False reference pricing such as that employed by Aeropostale causes consumers

 8     to pay more than they otherwise would have paid for products. False reference pricing also

9      fraudulently increases consumer demand for products, shifting the demand curve and enabling

10     retailers to charge higher prices—to everyone—than they otherwise could have charged.

11            29.      Beyond the adverse impact upon consumers' welfare, the practice of employing

12     false reference pricing also negatively affects the integrity of competition in retail markets. A

13     retailer's use of false reference prices constitutes an unfair method of competition, injuring

14     honest competitors that sell the same or similar products, or otherwise compete in the same

15     market, using valid and accurate reference prices. Businesses who play by the rules—and the

16     investors in those businesses—are penalized if the unlawful advertising practices of their

17     competitors go unchecked.

18            30.      California law, as well as federal regulations, prohibit false reference pricing

19
      5 See, e.g., Rajesh Chandrashekaran & Dhruv Grewal, Assimilation ofAdvertised Reference
20    Prices: The Moderating Role ofInvolvement, 79 J. Retailing 53(2003); Pilsik Choi & Keith S.
      Coulter, It's Not All Relative: The Effects ofMental and Physical Positioning ofComparative
21    Prices on Absolute Versus Relative Discount Assessment, 88 J. Retailing 512(2012); Larry D.
      Compeau & Dhruv Grewal, Comparative Price Advertising: An Integrative Review, 17 J. Pub.
22    Pol'y & Mktg. 257(1998); Larry D. Compeau, Dhruv Grewal & Rajesh Chandrashekaran,
      Comparative Price Advertising: Believe It or Not, 36 J. Consumer Aff. 284(2002); David
23    Friedman, Reconsidering Fictitious Pricing, 100 Minn. L. Rev. 921 (2016); Dhruv Grewal &
      Larry D. Compeau, Consumer Responses to Price and its Contextual Information Cues: A
24    Synthesis ofPast Research, a Conceptual Framework, and Avenuesfor Further Research, in 3
      Rev. of Mktg. Res. 109(Naresh K. Malhotra ed., 2007); Daniel J. Howard & Roger A. Kerin,
25    Broadening the Scope ofReference Price Advertising Research: A Field Study ofConsumer
      Shopping Involvement, 70 J. Mktg. 185 (2006); Aradhna Krishna, Richard Briesch, Donald R.
26    Lehmann & Hong Yuan,A Meta-Analysis ofthe Impact ofPrice Presentation on Perceived
      Savings, 78 J. Retailing 101 (2002); Balaji C. Krishnan, Sujay Dutta & Subhash Jha,
27    Effectiveness ofExaggerated Advertised Reference Prices: The Role ofDecision Time
      Pressure, 89 J. Retailing 105 (2013); and Tridib Mazumdar, S. P. Raj & Indrahit Sinha,
28    Reference Price Research: Review and Propositions, 69 J. Mktg. 84(2005).

      CLASS ACTION COMPLAINT                                                          HATTIS & LUKACS
                                                                                    400 108'h Avenue, Suite 500
                                                        7                              Bellevue, WA 98004
                                                                                 425.233.8650 1FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 22 of 76 Page ID #:22




 1     practices such as those perpetrated by Aeropostale. California's Unfair Competition Law and

 2     False Advertising Law generally forbid unfair business practices and false advertising (i.e., Cal.

 3     Bus. and Prof. Code §§ 17200 et seq. and 17500 et seq.). Regarding sales to consumers for

 4     household purposes, the California Consumers Legal Remedies Act prohibits "[m]aking false

 5     or misleading statements of fact concerning reasons for, existence of, or amounts of, price

 6     reductions." Cal. Civ. Code § 1770(a)(13).

 7            31.     The United States Court of Appeals for the Ninth Circuit has recognized the

 8     abuses that flow from false reference pricing practices: "Most consumers have, at some point,

 9     purchased merchandise that was marketed as being 'on sale' because the proffered discount

10     seemed too good to pass up. Retailers, well aware of consumers' susceptibility to a bargain,

11     therefore have an incentive to lie to their customers by falsely claiming that their products have

12     previously sold at a far higher 'original' price in order to induce customers to purchase

13     merchandise at a purportedly marked-down 'sale' price. Because such practices are

14     misleading—and effective—the California legislature has prohibited them." Hinojos v. Kohl's

15     Corp., 718 F.3d 1098, 1101 (9th Cir. 2013).

16            32.     The California Court of Appeal has likewise recognized the importance of

17     California's false reference price advertising statutes in protecting consumers:"Our Legislature

18     has adopted multiple statutes that specifically prohibit the use of deceptive former price

19     information and misleading statements regarding the amount of a price reduction. ... These

20     statutes make clear that ... our Legislature has concluded 'reasonable people can and do attach

21     importance to [a product's former price] in their purchasing decisions.' (alterations in original)

22 (quoting Kwikset Corp. v. Superior Court, 246 P.3d 877, 892(Cal. 2011))." Hansen v.

23     Newegg.com Americas, Inc., 25 Cal.App.5th 714, 730(2018).

24

25

26

27

28
                                                                                     HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                       400 108th Avenue, Suite 500
                                                       8                              Bellevue, WA 98004
                                                                                425.233.8650 I FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 23 of 76 Page ID #:23




 1            33.     The Federal Trade Commission("FTC")has also described what constitutes

 2     false reference pricing practices:

 3                    (a) One of the most commonly used forms of bargain advertising is to
                      offer a reduction from the advertiser's own former price for an article.
4                     If the former price is the actual, bona fide price at which the article was
                      offered to the public on a regular basis for a reasonably substantial
 5                    period oftime, it provides a legitimate basis for the advertising ofa price
                      comparison. Where the former price is genuine, the bargain being
6                     advertised is a true one. If, on the other hand, the former price being
                      advertised is not bona fide but fictitious -- for example, where an
 7                    artificial, inflated price was established for the purpose of enabling the
                      subsequent offer of a large reduction -- the "bargain" being advertised
 8                    is a false one; the purchaser is not receiving the unusual value he
                      expects. In such cases, the "reduced price" is, in reality, probably just
9                     the seller's regular price.
       16 C.F.R § 233.1.
10

11            34.     Aeropostale's false discounting scheme is similar in all material respects to the

12     deceptive practices described and prohibited by these false reference pricing laws and

13     regulations.
14            A.      Aeropostale's False Reference Prices

15            35.     Aeropostale intentionally and deceptively indicates to consumers that the

16     advertised "sale" prices in its retail stores represent significant discounts from Aeropostale's

17     own regular and normal prices for its products. Aeropostale's regular practice is to post large

18     signs throughout its retail stores advertising that virtually all of its products are"XX% OFF"

19    (typically 50-70% off). These signs are typically pre-printed, but Aeropostale also posts hand-

20     written signs on black chalkboard in its stores to further give the appearance of a special

21     limited-time sale. But in fact, the percentage-off savings and discounts are perpetual, and are

22     calculated based on the inflated and fictitious reference price listed on the product tags.

23

24

25

26

27

28
                                                                                      HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                        400 108th Avenue, Suite 500
                                                        9                              Bellevue, WA 98004
                                                                                 425.233.8650 1FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 24 of 76 Page ID #:24




 1            36.     Below are photographs taken at an Aeropostale store on July 7, 2019, which are
 2     representative of Aeropostale's in-store advertising at any given time:

 3                             Percentage-Off Discount Advertising
 4

 5

6

 7

 8

 9

10

11

12

13
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                      HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                        400 108th Avenue, Suite 500
                                                    - 10 -                             Bellevue, WA 98004
                                                                                 425.233.8650 l FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 25 of 76 Page ID #:25




 1            37.     In this example, Aeropostale advertises an "ENTIRE STORE 50-70% OFF"

 2     sales event. The promised discounts are advertised on large signs both outside and inside the
 3     store. Signage on the racks adjacent to the clothing items prominently advertises "50% OFF,"
 4 "60% OFF" and "70% OFF" in bold lettering. Aeropostale has also placed hand-written

 5     chalkboard signs in the store which advertise discounts such as "50% OFF" and "70% OFF."

 6            38.     But in fact, Aeropostale perpetually advertises these 50-70% storewide savings

 7     whether it is in the middle of summer, whether it is Black Friday, or whether it is in the middle

 8     of April.

 9            39.     For example, on April 23, 2021, Aeropostale advertised on its website a similar

10 "50-70% OFF ENTIRE SITE" sale. See the screenshot below:

11                      Homepage of Aeropostale Website April 23, 2021
12                                           orr-
                                              ,. ,#,.,,Lecvar.gabTAe             ggl 9:_;wo.qo

                   AEROPOSTALE   GIRLS           GUYS   JEANS       AERO WORLD     NEW ARRIVALS    CLEARANCE       0
                                                                                                                   , 0 1EI RO
13
                                   iI!I COMITAJW CIACIItI1 jillff11010 Ilig1k/fflab 6 Wka ATOM&
14                               CMG MATCH coEu too CEOU9LI:31J
                                                ifiliEW 0 gala%) o ITAl17 4CRIVIM 0 gefflEig
15                                             50-70% OFF CGClaGEILItuLA
16                                  U1R1.3   eonco       MVP OIRU                01.61, BOW       0,0a ORS




17

18            40.     Advertised discounts such as these are viewed both under the law and by the
19     reasonable consumer to refer to discounts from Aeropostale's own regular sales prices for those

20     products. See 16 C.F.R § 233.1; see also 4 Cal. Code Reg. § 1301.

21

22

23

24

25

26

27

28

      CLASS ACTION COMPLAINT                                                                                      HATTIS & LUKACS
                                                                                                                400 1081h Avenue, Suite 500
                                                                                                                   Bellevue, WA 98004
                                                                                                             425.233.8650 I FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 26 of 76 Page ID #:26




 1             41.     There can be no doubt that Aeropostale intends that consumers interpret and

 2     understand the list prices printed on its product tags and on its website to stand for

 3     Aeropostale's regular selling prices for those products. In fact, for years on its product

 4     webpages on the Aeropostale website, Aeropostale has prominently advertised that the savings

 5     are from Aeropostale's "REGULAR PRICE." See the screenshot below:

 6
                           Aeropostale Product Webpage August 20, 2020
 7                                                                                   1 Review       Write a Review
                                                               00000D

                                                               LONG SLEEVE SERIOUSLY SOFT CREW TEE
 8
                                                               $12.00 U9750                                     X
                                                                                          SAVE 59%
 9                                                             FREE SHIPPING OVE
                                                                                     OFF THE REGULAR PRICE.



                                                               COLOR:    BLACK FOX
10

11
                                                               SIZE:   XSMALL
12
                                                                XSM ALL '
                                                                        SMALL           MEDitatil     LARGE          XLARGE •

13
                                                                XXCAFGEI

14

15            42.      This screenshot is of the product webpage for the Long Sleeve Seriously Soft

16     Crew Tee ("Crew Tee")taken from the Aeropostale website on August 20, 2020. Aeropostale

17     features a prominent red box with the phrase "SAVE 59% OFF THE REGULAR PRICE."

18     The 59% savings was calculated based on the represented "regular" slash-through list price of

19     $29.50. Further, for maximum impact, Aeropostale designed this red box (containing the false

20     advertising "SAVE 59% OFF THE REGULAR PRICE")as an animation on its product

21     webpages which suddenly flies in from the right side of the screen and bounces up against the

22     strike-through list price.

23            43.      The advertised savings was false. Since November 1, 2019, Aeropostale had

24     never charged more than the $12.00 selling price for the Crew Tee. Notably, based on counsel's

25     investigation, from November 26, 2019 through August 19, 2020 Aeropostale charged $7.00

26     for the Crew Tee ($5.00 less than the supposed $12.00 "sale" price). Thus, customers who

27     purchased the falsely discounted Crew Tee on August 20, 2020 had been tricked by

28     Aeropostale into paying $5.00 more than the true "regular price" of the Crew Tee.

      CLASS ACTION COMPLAINT                                                                 HATTIS & LUKACS
                                                                                           400 108th Avenue, Suite 500
                                                      - 12 -                                  Bellevue, WA 98004
                                                                                        425.233.86501 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 27 of 76 Page ID #:27




 1             44.     Aeropostale's false discount advertisements and sales events are intended by

 2     Aeropostale to trick its customers into believing that its products have a value of, and are

 3     usually sold at, the list prices printed on the product tags and on the product webpages, and that

 4     the purported "sale" prices and advertised discounts represent a special and limited-time

 5     bargain.

6              45.     In fact, the price and discount representations on the signage and the list prices

 7     on the product price tags are false and misleading, because customers are not receiving the

 8     special bargain that Aeropostale has led them to believe. The specific amounts of the

 9     percentage-off or dollar discount may slightly change over time, but the existence of a

10     significant discount on each product is perpetual.

11             B.      Aeropostale's False "Free" Offers.

12             46.     Another related discount practice by Aeropostale is to advertise "Buy 1 Get 1

13     Free" or "Buy 1 Get 2 Free" offers for its products.

14             47.     However, in all cases, Aeropostale's promise of"Buy 1 Get 1 Free" or "Buy 1

15     Get 2 Free" is false and deceptive. Whenever Aeropostale makes such a purported "Free" offer,

16     Aeropostale first inflates the selling price of the product to the (never otherwise charged) price

17     listed on the tag. Given Aeropostale's perpetual "discount" pricing of 50-70% off the list price,

18     this means Aeropostale is directly recovering the cost of the "free" product(s) by doubling or

19     tripling the price of the first product, such that the customer is in fact not getting any deal at all.

20

21

22

23

24

25

26

27

28

      CLASS ACTION COMPLAINT                                                            HATTIS & LUKACS
                                                                                      400 108" Avenue, Suite 500
                                                       - 13 -                            Bellevue, WA 98004
                                                                                   425.233.8650 I FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 28 of 76 Page ID #:28




 1                 48.             For example, below are two screenshots from the Aeropostale website

 2     demonstrating Aeropostale's false free offer scheme.

 3
                                                    Aeropostale Website January 13, 2021
4                            Advertised With a 50% Discount from an Inflated Reference Price

 5        AEROPOSTALE                          GIRLS            GUYS          JEANS            AERO WORLD   NEW ARRIVALS         CLEARANCE            Ck         rj



6         Jeans / Gun Jeans / Skinny Jean. / Athiolla Skinny Jean. / Mar Sireich Al, Athletic Skinny Jean




 7                                                                                                              *****(An          ReHeat



                                                                                                                Max Stretch Air Athletic
 8                                                                                                              Skinny Jean
                                                                                                                A seriously cool black wash and Insanely lightweight yet
                                                                                                                substantial Air fabric   yep, these jeans look and feel
9                                                                                                               awesome.


                                                                                                                $27.48     sz4.a.5
10                                                                                                              FREE SHIPPING OVER $SO appLip


11

12
                                                     Aeropostale Website January 14, 2021
         Advertised With False "BUY 1 GET 1 FREE" Offer (Selling Price is Exactly Doubled)
13      AEROPOSTALE                          GIRLS            GUYS           JEANS            AERO WORLD    NEW ARRIVALS          CLEARANCE            Ck 0

14
        Jean,   Gaya Jeans / Mar attelell Air Athletic Shinny Jean



15                                                                                                              ***** (No Roviews)



16                                                                                                              Max Stretch Air Athletic
                                                                                                                Skinny Jean
                                                                                                                A seriously cool black wash and insanely lightweight yet
17                                                                                                              subatantlal Air fabric-- yap, these jeans look and feel
                                                                                                                awesome.

18                                                                                             1                $54.95
                                                                                                                FREE SNIPPING OVER $SO ggLails

19                                                                                                              BUY I GETI FREE p.tvii



20                 49.            This item, the Max Stretch Air Athletic Skinny Jean, was always either offered

21     by Aeropostale for sale at $27.48 or less, or at the $54.95 price with a "Buy 1 Get 1 Free" offer.

22     Note that $27.48 is exactly 50% of $54.95. In other words, on January 14, 2021,(see the

23     screenshot above) Aeropostale formulaically doubled the selling price in order to offer its

24     supposed "Buy 1 Get 1 Free" offer.

25

26

27

28
                                                                                                                                     HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                                                                       400 108th Avenue, Suite 500
                                                                                              - 14 -                                  Bellevue, WA 98004
                                                                                                                                425.233.86501 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 29 of 76 Page ID #:29




 1            50.     Aeropostale similarly advertises "Buy 1 Get 1 Free" and "Buy 1 Get 2 Free"

 2     offers in its retail stores. For example, below are photographs taken at an Aeropostale retail
 3     store on July 7, 2019, showing "Buy 1 Get 1 Free" and "Buy 1 Get 2 Free" advertising.

 4
                     "Buy 1 Get 1 Free" and "Buy 1 Get 2 Free" Advertising
 5

6

 7

 8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                     HATTIS & LUICACS
      CLASS ACTION COMPLAINT                                                       400 1086 Avenue, Suite 500
                                                     - 15 -                           Bellevue, WA 98004
                                                                                425.233.86501 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 30 of 76 Page ID #:30




 1            51.      The Federal Trade Commission warns sellers advertising "Free" offers that

 2    "Where the seller, in making such an offer, increases his regular price of the article required to

 3     be bought, or decreases the quantity and quality of that article, or otherwise attaches strings

4     (other than the basic condition that the article be purchased in order for the purchaser to be

 5     entitled to the 'free' or '10' additional merchandise) to the offer, the consumer may be

6      deceived." 16 C.F.R § 233.4. "In other words, when the purchaser is told that an article is

 7    'Free' to him if another article is purchased, the word 'Free' indicates that he is paying nothing

 8     for that article and no more than the regular price for the other. Thus, a purchaser has a right to

9      believe that the merchant will not directly and immediately recover, in whole or in part, the

10     cost ofthefree merchandise or service by marking up the price ofthe article which must be

11    purchased..." 16 C.F.R. § 251.1 (emphasis added).

12             52.     Aeropostale engages in exactly this deceptive and unlawful practice when it

13     recovers the cost ofthe supposedly "free" product(s) by doubling or tripling the price ofthe

14     first product. Aeropostale's "free" offer representations are false, and the customer is not in fact

15     getting the bargain that Aeropostale is advertising.

16             53.     Meanwhile, these "BUY 1 GET 1 FREE" or"BUY 1 GET 2 FREE" offer days,

17     on which Aeropostale increases the price of the first product to the list price, do not constitute

18     bona fide offers to sell the product at the list price because the product is only offered at the list

19     price when accompanied by a supposedly "FREE" offer. Thus, Aeropostale cannot credibly

20     claim to "establish" its list prices via this deceptive free offer scheme, which is itself an

21     independent unlawful act and practice.

22     V.     PLAINTIFFS' COMPREHENSIVE INVESTIGATION

23
               A.      Plaintiffs' Allegations Are Based On A Sweeping Six-Year Investigation BY
24                     Plaintiffs' Counsel.

25             54.     Plaintiffs' allegations concerning Aeropostale's false discount advertising

26     scheme are based on a comprehensive investigation by Plaintiffs' counsel of Aeropostale's

27     pricing practices for a period of over six years. Plaintiffs' counsel has been monitoring and

28     scraping the Aeropostale website on an automated daily basis with a proprietary software
                                                                                        HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                          400 108th Avenue, Suite 500
                                                       - 16 -                            Bellevue, WA 98004
                                                                                   425.233.8650 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 31 of 76 Page ID #:31




 1     program since November 5, 2014. Plaintiffs' counsel has compiled and extracted daily pricing

 2     and marketing data from the website for nearly all of the products Aeropostale has offered

 3     during this time. In total, Plaintiffs' counsel has assembled and analyzed a comprehensive

 4     historical database of daily prices and time-stamped screenshots of over 3.6 million daily

 5     offerings for over 32 thousand products over this more than six-year period.(Note, while

 6     counsel has been investigating the Aeropostale business since November 5, 2014, the

 7     allegations of this Complaint only concern Aeropostale's actions since September 16, 2016,

 8     during which time Defendants have owned and/or operated the Aeropostale business.)

 9            55.     Plaintiffs' counsel has also investigated brick-and-mortar Aeropostale retail

10     stores and has found that Aeropostale's false discount practices and product pricing are

11     substantially the same both online and in-store. Virtually all products that Aeropostale offers in

12     its brick-and-mortar retail stores are also available and are advertised on the Aeropostale

13     website. Based on the investigation of Plaintiffs' counsel, Aeropostale offers and advertises

14     these products with identical list prices and at substantially the same sale prices both on the

15     Aeropostale website and in its brick-and-mortar stores in California and throughout the nation.

16     Thus, Plaintiffs' counsel's comprehensive evidence, statistics, and analysis which establishes

17     the falsity of Aeropostale's discount advertising online, is equally applicable to establishing the

18     falsity of Aeropostale's discount advertising in its brick-and-mortar retail stores.

19

20

21

22

23

24

25

26

27

28

      CLASS ACTION COMPLAINT                                                          HATTIS & LUICACS
                                                                                    400 108th Avenue, Suite 500
                                                      - 17 -                           Bellevue, WA 98004
                                                                                 425.233.86501 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 32 of 76 Page ID #:32




 1            56.     For example, the images below demonstrate how Aeropostale's list prices, sales

 2     prices, and advertised purported discounts are substantially the same both online and in-store:
 3
             Aeropostale Retail Store                                   Aeropostale Website
 4

 5

 6                                                                                            9 Am,+mom.          .41 :Luc, mamort           MALIOW •



                                                         GIRLS   OURS   JEANS   AFRO WORLD   e RIFTS       CLEARANCE                   • iE ADC.

 7
                                                          CAAN



 8                                                                                                 earjan!ea: INEV,WNvat.ftotarlmta

                                                                                                   LONG SLEEVE SERIOUSLY SOFT CREW

                                                                                                   TEE

 9                                                                                                 1/37 43940.

                                                                                                   Eng GAM.OVER III 9,9i9

                                                                                                   COLOR: MAMMA

10                                                                                               *0 •
                                                                                                   SIZM
11                                                                                                 RSEIALL        SMALL     liCERLRA    LARGC      %LARGE


                                                                                                   WAWA'.

12
                                                                                                  o    PIT CINDER PrIl row Pe



13                                                                                                        ShIp en Ns



                                                                                                           tm.

14                                                                                                       Plaase solost a Use and color Orst to
                                                                                                         slats If product IS In 150c4 In Your
                                                                                                         slots.


15

16                                                                                                 DESCRIPTION

                                                                                                   No. Lonously II     /ttaIrsolt.


17
                                                                                                   PRODUCT DETAILS


18                                                                                                          ©      tir 9

19

20            57.     The images above are of the Aeropostale Long Sleeve Seriously Soft Crew Tee

21 ("Crew Tee"). The photographs on the left were taken at an Aeropostale retail store on

22     November 26, 2019. The screenshot on the right was taken the same day on Aeropostale's

23     website of the identical Crew Tee. The top photographs on the left show the $7.87 sale price

24     and the $29.50 list price printed on the item tag. On the website, Aeropostale advertised the

25     same $29.50 list price (here represented with a strike-through indicating it is the higher regular

26     price), alongside the same $7.87 sale price.

27

28

                                                                                                    HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                                      400 10815 Avenue, Suite 500
                                                      - 18 -                                         Bellevue, WA 98004
                                                                                               425.233.8650 I FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 33 of 76 Page ID #:33




 1            58.     The images below further demonstrate how Aeropostale's list prices, sales

 2     prices, and advertised purported discounts are substantially the same both online and in-store:

 3        Aeropostale Retail Store                                             Aeropostale Website
 4

 5
                                                                                               9,1011.0.1                   1.,14.11.0.    KV          •
6                                           .fIS•;Am Step ISO


                                                     GIRLS      GUYS   JEAN5    SNORTS   NEW ARRIVALS       CLEARANCE                     14,AL.C.

 7
                                             •KA.4 Rola


 8                                                                                                  DODOCIFO'
                                                                                                     ,
                                                                                                    RA 0027.7119
                                                                                                                            20 R.I..         Mkt a Rotas(


                                                                                                    A87 SOLID LOGO PIQUE
9                                                                                                   POLO
                                                                                                    $1000
10                                                                                                  FREE SNIPPING OVER SSD Mel

                                                                                                    15% OFF S ITEMS, CODE: TAKRIS palmy,

11
                                                                                                    COLOR: laACA

12                                                                                               •()




13                                                                                                      Satan Sits                                   She Cnsrt



14                                                                                                  I   —
                                                                                                            SIND to   NO



15                                                                                                          Masa salatt Pia and color first to
                                                                                                            Darr If product II In stock In rout
                                                                                                            stotm
16

17
                                                                                                    DESCRIPTION
18                                                                                                  Our A87 Solid Logo Piaui Polo Ito wan:abbe Nam tor
                                                                                                    stylsh gents aka yogi les cinsignod WU,&erste doeskin/ft
                                                                                                    nbhred Inn;02.tSJlion PIT,Ckol rat vented nenvr.; be TWIT
                                                                                                    to snag•oats ot cranes cc Iwo Wt.* VaLens RI 4/
19

20            59.     The images above are of the Aeropostale A87 Solid Logo Pique Polo ("Solid

21     Polo"). The photographs on the left were taken at an Aeropostale retail store on July 7, 2019.

22     The screenshot on the right was taken the same day on Aeropostale's website of the identical

23     Solid Polo. The photographs on the left show the $10.00 sale price and the $29.50 list price

24     printed on the item tag. On the website, Aeropostale advertised the same $29.50 list price (here

25     represented with a strike-through indicating it is the higher regular price), alongside the same

26     $10.00 sale price.

27            60.     Plaintiffs' counsel's exhaustive big-data analysis of millions of data points over
28     a six-year period for more than 32,000 products shows that Aeropostale advertises perpetual

      CLASS ACTION COMPLAINT                                                                                     HATTIS & LUKACS
                                                                                                               400 108th Avenue, Suite 500
                                                             - 19 -                                               Bellevue, WA 98004
                                                                                                            425.233.8650 I FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 34 of 76 Page ID #:34




 1     discounts for nearly all of its products. The percentage-off and other discounts are always false,

 2     and Aeropostale's list prices (i.e., reference prices) from which the discounts are calculated are

 3     false and inflated. In fact, for most of the products that Aeropostale advertises with a discount

 4     or with a "Free" offer, Aeropostale has never—not even for a single day—offered the product

 5     at the list price in its stores without a discount or "free" offer.

 6             61.     On information and belief, on those rare occasions that Aeropostale offers some

 7     of its products at list price, it does so in bad faith, solely for the purpose of"establishing" its list

 8     price to attempt to exculpate itself from legal liability for its illegal pricing scheme. It is

 9     Aeropostale's intent to sell few if any products at list price, and in fact Aeropostale sells no, or
10     practically no, products at list price.

11             62.     Also based on investigation by Plaintiffs' counsel, brick-and-mortar Aeropostale

12     mainline stores and Aeropostale "Factory" stores are substantially identical and are for all

13     intents and purposes the same. The mainline and factory stores typically advertise the same

14     store-wide "sale" events, and consistently offer identical products with identical list prices at

15     substantially the same sales prices. In addition, the Aeropostale mainline stores and the

16     Aeropostale Factory stores have substantially the same physical layout and offer substantially

17     the same customer experience.

18            63.      Counsel's comprehensive investigation has revealed that the Aeropostale

19     business has been perpetrating this massive false discount advertising scheme online and in

20     Aeropostale retail stores (including throughout California) since at least November 5, 2014,

21     through to the present day.(However,the allegations of this Complaint only concern

22     Aeropostale's actions since September 16, 2016, during which time Defendants have owned

23     and/or operated the Aeropostale business.)

24            64.      The false or misleading nature of Aeropostale's reference prices and purported

25     discounts were at all relevant times masked or concealed or hidden such that an ordinary

26     consumer exercising reasonable care under all the circumstances would not have known of or

27     discovered their false or misleading nature.

28            65.      By Aeropostale's design, the false advertising scheme by its very nature is
                                                                                         HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                           400 108'h Avenue, Suite 500
                                                       - 20 -                             Bellevue, WA 98004
                                                                                    425.233.86501 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 35 of 76 Page ID #:35




 1     hidden and impossible for the typical consumer to discover. Consumers who shopped at

 2     Aeropostale retail stores or on the Aeropostale website would have no way to know the true

 3     daily price histories and past selling prices for the products they viewed and purchased.

 4     Consumers would have no way to know that the list prices printed on the product tags and on

 5     the product webpages were fictitious and inflated and that the advertised savings were false.

 6     Consumers would have no way to know that Aeropostale's false discounting practices extended

 7     across all of Aeropostale's products and stores and sales channels.

 8             66.     In fact, counsel for Plaintiffs only found evidence for Aeropostale's advertising

 9     scheme as part of an expensive and expansive 6-year investigation of Aeropostale's pricing

10     practices in general.
11             67.     Aeropostale continues to advertise false reference prices, false discounts, and

12     false free offers in its California stores and on its website (and in its stores nationwide) to this

13     day. There is no reason to believe that Aeropostale will voluntarily and permanently cease its

14     unlawful practices. Moreover, in the unlikely event that Aeropostale were to cease its unlawful

15     practices, Aeropostale can and is likely to recommence these unlawful practices.

16             68.     In acting toward consumers and the general public in the manner alleged herein,

17     Aeropostale acted with and was guilty of malice, fraud, and oppression and acted in a manner

18     with a strong and negative impact upon Plaintiffs, the Class, and the public.

19
       VI.     CUSTOMERS WERE HARMED AS A RESULT OF AEROPOSTALE'S FALSE
20             DISCOUNT ADVERTISING SCHEME

21            69.      As a direct and proximate result of Aeropostale's false discount advertising

22     scheme and the acts and omissions described herein, all California consumers who have

23     purchased a product in a California Aeropostale retail store or from the Aeropostale website

24     that was advertised with a reference price, discount, or "free" offer have been harmed, have

25     suffered an injury-in-fact, and have lost money or property.

26            70.     First, customers were harmed because they would not have purchased the items

27     at the prices they paid had they known the items had not been regularly offered at the higher list

28     price. Customers paid more than they otherwise would have paid for the products they

                                                                                        HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                          400 108'h Avenue, Suite 500
                                                       - 21 -                            Bellevue, WA 98004
                                                                                   425.233.8650 1FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 36 of 76 Page ID #:36




 1     purchased.

 2            71.     Second, customers were harmed because they did not enjoy the actual discounts

 3     Aeropostale represented and promised to them.

 4            72.     Third, customers were harmed because the items they purchased were not in

 5     fact worth the inflated amount that Aeropostale represented to them. In fact, the items did not

 6     normally sell for, and were not actually worth, the fictitious and invented list price that

 7     Aeropostale printed on its price tags and on its website.

 8            73.     Fourth, customers were harmed because they were victims of Aeropostale's

 9     fraud on the market. Aeropostale's false advertising scheme fraudulently increased demand for

10     Aeropostale's products, thereby shifting the demand curve and enabling Defendants to charge

11     their customers more than they otherwise could have charged. Aeropostale's fraud on the

12     market enabled Aeropostale to charge everyone more for all of its products, by artificially

13     stimulating demand based on false pretenses and fraud. But for the false advertising scheme,

14     Aeropostale would have had to charge less money for its products in order to enjoy the same

15     level of demand for its products.

16     VII.   PLAINTIFFS'FACTUAL ALLEGATIONS

17            A.      Plaintiff Janette Lisner

18            74.     Plaintiff Janette Lisner is, and at all relevant times has been, a California

19     resident and citizen.

20            75.     Ms. Lisner has been a regular shopper at Aeropostale for many years.
21            76.     In-Store Purchase of Women's Cami. Ms. Lisner has made numerous

22     purchases of purportedly discounted products in Aeropostale's brick-and-mortar stores in

23     California.

24            77.     For example, on June 22, 2020, Ms. Lisner visited an Aeropostale store located

25    in the Northridge Fashion Center in Northridge, California 91324.

26            78.     While at the store, Ms. Lisner saw prominent signs that advertised significant

27     sales and percentage-off discounts on merchandise throughout the store.

28            79.     Ms. Lisner viewed a women's basic camisole("Cami")that had a price tag

      CLASS ACTION COMPLAINT                                                          HATTIS & LUKACS
                                                                                    400 108Ih Avenue, Suite 500
                                                      - 22 -                           Bellevue, WA 98004
                                                                                 425.233.8650 I FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 37 of 76 Page ID #:37




 1     showing a price of $6.50 and which Aeropostale advertised as being on sale for $4.00.

 2             80.    Relying on Aeropostale's representations, Ms. Lisner reasonably believed that

 3     the Cami was normally offered for sale and sold by Aeropostale for the $6.50 tagged price.

4      Ms. Lisner reasonably believed that the Cami was thereby worth and had a value of $6.50, the

 5     price set forth on the price tag by Aeropostale. Ms. Lisner reasonably believed that the

6      advertised "sale" price of $4.00—a purported monetary discount of$2.50—represented a

 7     special bargain.

 8             81.    Relying on Aeropostale's representations, Ms. Lisner purchased five Camis

 9    (three in one color, Item #96627506, one in another color, Item #92584977, and one in a third

10     color, Item #96627506).

11             82.    On the paper receipt that Ms. Lisner received at the cash register and which

12     Ms. Lisner viewed, Aeropostale stated that the sale price of each Cami was "$4.00," and that

13     Ms. Lisner was enjoying a "Discount" of"($2.50)" from the regular price. These

14     representations on the receipt further indicated to Ms. Lisner that each Cami had a value of and

15     was normally and regularly sold by Aeropostale for $6.50, and that the $4.00 sale price she

16     paid was a bargain price after Aeropostale applied a "Discount" that resulted in a monetary

17     savings of"($2.50)."

18             83.    However, the $6.50 reference price printed on Aeropostale's price tag and the

19     advertised discount of $2.50 were false and deceptive. In reality, and unbeknownst to

20     Ms. Lisner, Aeropostale had never offered the Cami at the purported regular price of $6.50 in

21     its stores.

22             84.    Online Purchase of Shelf Cami. Ms. Lisner has also made purchases of

23     purportedly discounted products from Aeropostale's website.

24             85.    On October 5, 2020, Ms. Lisner visited the Aeropostale website to shop for

25     clothing items. Ms. Lisner viewed and ultimately purchased several items from the website that

26     day. For example, Ms. Lisner viewed webpages advertising a shelf camisole ("Shelf Cami").

27             86.    On the product webpage for the Shelf Cami, Ms. Lisner viewed several

28     representations, including a reference price and a sale price for the Shelf Cami. Ms. Lisner
                                                                                    HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                      400 108th Avenue, Suite 500
                                                    - 23 -                           Bellevue, WA 98004
                                                                               425.233.8650 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 38 of 76 Page ID #:38




 1     viewed a strike-through reference price of"$10.50." Directly below the reference price, Ms.

 2     Lisner viewed the sale price of $4.40.

 3            87.     Relying on Aeropostale's representations, Ms. Lisner reasonably believed that

4      the Shelf Cami was normally offered for sale and sold by Aeropostale for the $10.50 reference

 5     price. Ms. Lisner reasonably believed that the Shelf Cami was thereby worth and had a value of

6      $10.50. Ms. Lisner reasonably believed that the advertised "sale" price of$4.40—a purported

 7     monetary discount of$6.10—represented a special bargain.

 8            88.     Relying on Aeropostale's representations, Ms. Lisner purchased two Shelf

 9     Camis(Item #022918350).

10            89.     However, the advertised regular price and discount for the Shelf Camis were

11     false and deceptive because, unbeknownst to Ms. Lisner, Aeropostale had never offered the

12     Shelf Camis at their advertised regular price of $10.50.

13            90.     The products purchased by Ms. Lisner from Aeropostale were not in fact worth

14     the advertised regular prices that Aeropostale had led Ms. Lisner to believe. Contrary to

15     Aeropostale's representations, Ms. Lisner did not enjoy the advertised and promised savings for

16     the products that she purchased.

17            91.     Aeropostale's advertised false reference prices and advertised false discounts

18     were material misrepresentations and inducements to Ms. Lisner's purchases.

19            92.     As a direct and proximate result of Aeropostale's acts and omissions, Ms. Lisner

20     was harmed, suffered an injury-in-fact, and lost money or property.

21            93.     Ms. Lisner reasonably relied on Aeropostale's material misrepresentations. If

22     Ms. Lisner had known the truth, she would not have purchased the Camis or Shelf Camis or

23     any of the other products she purchased from Aeropostale at the prices she paid. Ms. Lisner did

24     not enjoy the actual discounts Aeropostale represented and promised to her. The products were

25     not in fact worth the inflated amounts that Aeropostale represented to her. Additionally,

26     Aeropostale's false advertising scheme fraudulently increased demand for Aeropostale's

27     products, thereby shifting the demand curve and enabling Aeropostale to charge Ms. Lisner

28     more for its products than Aeropostale otherwise could have charged.
                                                                                    HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                      400 108'h Avenue, Suite 500
                                                    - 24 -                           Bellevue, WA 98004
                                                                               425.233.86501 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 39 of 76 Page ID #:39




 1            94.      Ms. Lisner has a legal right to rely now, and in the future, on the truthfulness

 2     and accuracy of Aeropostale's representations regarding its advertised reference prices and

 3     discounts.
 4            95.      Ms. Lisner has been a regular shopper at Aeropostale, and would shop there

 5     again if she could have confidence regarding the truth of Aeropostale's prices and the value of

 6     its products.

 7            96.      Ms. Lisner will be harmed if, in the future, she is left to guess as to whether

 8     Aeropostale is providing a legitimate sale or not, and whether products are actually worth the

 9     amount that Aeropostale is representing.

10            97.      If Ms. Lisner were to purchase again from Aeropostale without Aeropostale
11     having changed its unlawful and deceptive conduct alleged herein, Ms. Lisner would be

12     harmed on an ongoing basis and would be harmed once or more in the future.

13            B.       Plaintiff Jennifer Ouiroz Nunez

14            98.      Plaintiff Jennifer Quiroz Nunez is, and at all relevant times has been, a

15     California resident and citizen.

16            99.      Ms. Nunez has been a regular shopper at Aeropostale for many years. She has

17     made numerous purchases of purportedly discounted products in Aeropostale's brick-and-

18     mortar stores in California.

19            100.     For example, on March 29, 2021, Ms. Nunez visited an Aeropostale store

20     located in the Visalia Mall in Visalia, California 93277.

21            101.     While at the store, Ms. Nunez saw prominent signs that advertised significant

22     sales and percentage-off discounts on merchandise throughout the store.

23            102.     Ms. Nunez viewed signage adjacent to several pairs of denim shorts that

24     advertised that the shorts were "BUY 1 GET 1 FREE." Ms. Nunez viewed the price tags

25     attached to two pairs of denim shorts, which each showed a price of $59.95.

26            103.     Relying on Aeropostale's representations, Ms. Nunez reasonably believed that

27     the denim shorts were normally offered for sale and sold by Aeropostale for the $59.95 tagged

28     price. Ms. Nunez reasonably believed that the denim shorts were thereby worth and had a value

      CLASS ACTION COMPLAINT                                                          HATTIS & LUKACS
                                                                                    400 108" Avenue, Suite 500
                                                      - 25 -                           Bellevue, WA 98004
                                                                                 425.233.8650 1FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 40 of 76 Page ID #:40




 1     of$59.95, the price set forth on the price tag by Aeropostale. Ms. Nunez reasonably believed

 2     that the advertised "BUY 1 GET 1 FREE" offer—a purported monetary discount of $59.95 for

 3     purchasing two pairs of denim shorts—represented a special bargain.

 4             104.   Relying on Aeropostale's representations, Ms. Nunez purchased one pair of

 5     denim shorts for $59.95 (Item #93390793) and received a second pair of denim shorts,

 6     purportedly for "free"(Item #93412967).

 7             105.   On the paper receipt that Ms. Nunez received at the cash register and which

 8     Ms. Nunez viewed, Aeropostale made additional product pricing and value representations

 9     regarding the pairs of denim shorts. Aeropostale printed on the receipt that the regular price for

10     each pair of denim shorts was "$59.95," and that the second pair of denim shorts was "100.0%

11     Off" the regular price of $59.95, comprising a monetary discount of"($59.95)." These

12     representations on the receipt further indicated to Ms. Nunez that each pair of denim shorts had

13     a value of and was normally and regularly sold by Aeropostale for $59.95, and that the "free"

14     pair of denim shorts she received after paying the full regular price for the first pair of denim

15     shorts was a bargain price after Aeropostale applied a special"BUY 1 GET 1 FREE" discount

16     that resulted in a monetary savings of"($59.95)."

17            106.    However, the $59.95 reference price printed on Aeropostale's price tag and

18     receipt, the advertised discount of"BUY 1 GET 1 FREE," and the $59.95 in claimed monetary

19     savings were false and deceptive. In reality, and unbeknownst to Ms. Nunez, Aeropostale had

20     never offered either pair of denim shorts in its stores at the purported regular price of $59.95.

21     The denim shorts were not in fact worth the $59.95 price that Aeropostale had led her to

22     believe. Each pair of denim shorts had nearly always been advertised with a "BUY 1 GET 1

23     FREE" offer or with a"50% OFF" discount from the $59.95 purported regular price. Contrary

24     to Aeropostale's representations, Ms. Nunez did not enjoy the advertised and promised savings

25     of $59.95 for the "free" pair of denim shorts.

26            107.    Aeropostale's advertised false reference prices and advertised false free offer

27     were material misrepresentations and inducements to Ms. Nunez's purchase.

28            108.    As a direct and proximate result of Aeropostale's acts and omissions, Ms. Nunez
                                                                                      HATTIS & LUICACS
      CLASS ACTION COMPLAINT                                                        400 108th Avenue, Suite 500
                                                        - 26 -                         Bellevue, WA 98004
                                                                                 425.233.86501 FAX:425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 41 of 76 Page ID #:41




 1     was harmed, suffered an injury-in-fact, and lost money or property.
 2             109.    Ms. Nunez reasonably relied on Aeropostale's material misrepresentations. If

 3     Ms. Nunez had known the truth, she would not have purchased the pairs of denim shorts from

 4     Aeropostale at the price she paid. Ms. Nunez did not enjoy the actual discount Aeropostale

 5     represented and promised to her. The pairs of denim shorts were not in fact worth the inflated

 6     amount that Aeropostale represented to her. In fact, the pairs of denim shorts did not normally

 7     sell for, and were not actually worth, the fictitious and invented list price that Aeropostale

 8     printed on its price tag and on the receipt. Additionally, Aeropostale's false advertising scheme

 9     fraudulently increased demand for Aeropostale's products including the denim shorts, thereby

10     shifting the demand curve and enabling Aeropostale to charge Ms. Nunez more for the pairs of

11     denim shorts than Aeropostale otherwise could have charged.

12             110.    Ms. Nunez has a legal right to rely now, and in the future, on the truthfulness

13     and accuracy of Aeropostale's representations regarding its advertised reference prices and

14     discounts.
15            111.     Ms. Nunez has been a regular shopper at Aeropostale, and would shop there

16     again if she could have confidence regarding the truth of Aeropostale's prices and the value of

17     its products.

18            112.     Ms. Nunez will be harmed if, in the future, she is left to guess as to whether

19     Aeropostale is providing a legitimate sale or not, and whether products are actually worth the

20     amount that Aeropostale is representing.

21            113.     If Ms. Nunez were to purchase again from Aeropostale without Aeropostale

22     having changed its unlawful and deceptive conduct alleged herein, Ms. Nunez would be

23     harmed on an ongoing basis and would be harmed once or more in the future.

24            C.       Plaintiff James Andrews

25            114.     Plaintiff James Andrews is, and at all relevant times has been, a California

26     resident and citizen.

27            115.     Mr. Andrews has been a regular shopper at Aeropostale for many years. He has

28     made numerous purchases of purportedly discounted products in Aeropostale's brick-and-
                                                                                      HATTIS St LUKACS
      CLASS ACTION COMPLAINT                                                        400 108th Avenue, Suite 500
                                                      - 27 -                           Bellevue, WA 98004
                                                                                 425.233.8650 I FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 42 of 76 Page ID #:42




 1     mortar stores in California.
2             116.    For example, on November 7, 2019, Mr. Andrews visited an Aeropostale store

 3     located in the Moreno Valley Mall in Moreno Valley, California 92553.

4             117.    Prior to entering the store, Mr. Andrews saw a large sign hanging in the window

 5     by the storefront entrance advertising "Up to 70% OFF" all items in the store. While at the

6      store, Mr. Andrews saw prominent signs that advertised significant sales and percentage-off

7      discounts on merchandise throughout the store.

 8            118.    Mr. Andrews viewed signage adjacent to a black knit hat("Hat") which

9      advertised that the Hat was on sale for "60% OFF." Mr. Andrews also viewed the price tag

10     attached to the Hat, which showed a price of $19.50.
11            119.    Relying on Aeropostale's representations, Mr. Andrews reasonably believed that

12     the Hat was normally offered for sale and sold by Aeropostale for the $19.50 tagged price. Mr.

13     Andrews reasonably believed that the Hat was thereby worth and had a value of $19.50, the

14     price set forth on the price tag by Aeropostale. Mr. Andrews reasonably believed that the

15     advertised discount of"60% OFF"—which resulted in a purported "sale" price of$7.80 and a

16     purported monetary discount of $11.70—represented a special bargain.

17            120.    Relying on Aeropostale's representations, Mr. Andrews purchased the Hat

18    (Item #92652883).

19            121.    On the paper receipt that Mr. Andrews received at the cash register and which

20     Mr. Andrews viewed, Aeropostale made additional product pricing and value representations

21     regarding the Hat. Aeropostale printed on the receipt that the sale price of the Hat was "$7.80,"

22     and that Mr. Andrews was enjoying a"PROMO" of"60% OFF" the regular price of"$19.50"

23     and a monetary discount of"($11.70)." These representations on the receipt further indicated

24     to Mr. Andrews that the Hat had a value of and was normally and regularly sold by Aeropostale

25     for $19.50, and that the lower $7.80 price he paid was a bargain price after Aeropostale applied

26     a special "60% OFF""PROMO" discount that resulted in a monetary savings of"($11.70)."

27            122.    However, the $19.50 reference price printed on Aeropostale's price tag and

28     receipt and the advertised discounts of"60% OFF" and $11.70 in monetary savings were false

      CLASS ACTION COMPLAINT                                                        HATTIS & LUKACS
                                                                                  400 108'h Avenue, Suite 500
                                                    - 28 -                           Bellevue, WA 98004
                                                                               425.233.86501 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 43 of 76 Page ID #:43




 1     and deceptive. In reality, and unbeknownst to Mr. Andrews, Aeropostale had never offered the

 2     Hat at the purported regular price of $19.50 in its stores.
 3             123.    Aeropostale's advertised false reference prices and advertised false discounts

 4     were material misrepresentations and inducements to Mr. Andrews' purchase.

 5             124.    As a direct and proximate result of Aeropostale's acts and omissions, Mr.

 6     Andrews was harmed, suffered an injury-in-fact, and lost money or property.

 7             125.    Mr. Andrews reasonably relied on Aeropostale's material misrepresentations. If

 8     Mr. Andrews had known the truth, he would not have purchased the Hat from Aeropostale at

 9     the price he paid. Mr. Andrews did not enjoy the discount Aeropostale represented and

10     promised to him. The Hat was not in fact worth the inflated amount that Aeropostale

11     represented to him. In fact, the Hat did not normally sell for, and was not actually worth, the

12     fictitious and invented list price that Aeropostale printed on its price tag and on the receipt.

13     Additionally, Aeropostale's false advertising scheme fraudulently increased demand for

14     Aeropostale's products including the Hat, thereby shifting the demand curve and enabling

15     Aeropostale to charge Mr. Andrews more for the Hat than Aeropostale otherwise could have

16     charged.

17             126.    Mr. Andrews has a legal right to rely now, and in the future, on the truthfulness

18     and accuracy of Aeropostale's representations regarding its advertised reference prices and

19     discounts.
20             127.    Mr. Andrews has been a regular shopper at Aeropostale, and would shop there

21     again if he could have confidence regarding the truth of Aeropostale's prices and the value of

22     its products.

23             128.    Mr. Andrews will be harmed if, in the future, he is left to guess as to whether

24     Aeropostale is providing a legitimate sale or not, and whether products are actually worth the

25     amount that Aeropostale is representing.

26            129.     If Mr. Andrews were to purchase again from Aeropostale without Aeropostale

27     having changed its unlawful and deceptive conduct alleged herein, Mr. Andrews would be

28     harmed on an ongoing basis and would be harmed once or more in the future.

      CLASS ACTION COMPLAINT                                                           HATTIS & LUKACS
                                                                                     400 108th Avenue, Suite 500
                                                      - 29 -                            Bellevue, WA 98004
                                                                                  425.233.86501 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 44 of 76 Page ID #:44




 1     VIII. CLASS ACTION ALLEGATIONS

 2            130.    Plaintiffs bring this class-action lawsuit on behalf of themselves and the

 3     members of the following class (the "Class"):

 4                    All citizens of the State of California who, within the applicable
                      limitations period, purchased from an Aeropostale store located in
 5                    California or from the Aeropostale website one or more products
                      which was advertised or promoted by displaying or disseminating a
 6                    reference price or discount or a "Buy 1 Get 1 Free" or "Buy 1 Get
                      2 Free" offer.
 7

 8            131.    All claims and the Class definition are limited to claims which have not been

 9     discharged in bankruptcy.

10            132.    Specifically excluded from the Class are the Defendants, any entity in which a

11     Defendant has a controlling interest or which has a controlling interest in a Defendant, each

12     Defendant's agents and employees and attorneys, the bench officers to whom this civil action is

13     assigned, and the members of each bench officer's staff and immediate family.

14            133.    Numerosity. Plaintiffs do not know the exact number of Class members but is

15     informed and believe that the Class easily comprises tens of thousands of individuals. As such,

16     Class members are so numerous that joinder of all members is impracticable.

17            134.    Commonality and Predominance. Well-defined, nearly identical legal or factual

18     questions affect the members of the Class. These questions predominate over questions that

19     might affect individual Class members. These common questions include, but are not limited

20     to, the following:

21                    a.     Aeropostale's policies and actions regarding its advertising;

22                    b.     The accuracy of Aeropostale's advertised reference prices and discounts;

23                    c.     The accuracy of Aeropostale's advertised free offers such as "Buy 1 Get

24     1 Free" and "Buy 1 Get 2 Free";

25                    d.     Whether the alleged conduct of Aeropostale violates California Civil

26     Code § 1750 et seq., California Business & Professions Code § 17500 et seq., and California

27     Business & Professions Code § 17200 et seq.;

28                    e.     Whether Plaintiffs and the Class have suffered injury and have lost
                                                                                    HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                      400 108th Avenue, Suite 500
                                                    - 30 -                           Bellevue, WA 98004
                                                                               425.233.8650 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 45 of 76 Page ID #:45




 1     money or property as a result of such false or misleading discounts and reference prices;
 2                     f.     Whether Defendants should be ordered to disgorge their unjust
 3     enrichment; and

 4                     g.     Whether Aeropostale should be enjoined from further engaging in the

 5     misconduct alleged herein.

6               135.   The prosecution of separate actions by individual members of the Class would

 7     create a risk of inconsistent or varying adjudications with respect to individual members of the

 8     Class which would establish incompatible standards of conduct for the party opposing the

 9     Class.
10              136.   The party opposing the Class has acted or refused to act on grounds generally

11     applicable to the Class, thereby making appropriate final injunctive relief with respect to the

12     Class as a whole.

13              137.   Typicality. Plaintiffs' claims are typical of Class members' claims. Plaintiffs and

14     Class members all sustained injury as a result of Defendants' practices and schemes.

15              138.   Adequacy. Plaintiffs will fairly and adequately protect Class members' interests.

16     Plaintiffs have no interests antagonistic to Class members' interests. Plaintiffs have retained

17     counsel who have considerable experience and success in prosecuting complex class action and

18     consumer protection cases.

19              139.   Further, a class action is superior to all other available methods for fairly and

20     efficiently adjudicating this controversy. Each Class member's interests are small compared to

21     the burden and expense required to litigate each of their claims individually, so it would be

22     impractical and would not make economic sense for Class members to seek individual redress

23     for Aeropostale's conduct. Individual litigation would add administrative burden on the courts,

24     increasing the delay and expense to all parties and to the court system. Individual litigation

25     would also create the potential for inconsistent or contradictory judgments regarding the same

26     uniform conduct. A single adjudication would create economies of scale and comprehensive

27     supervision by a single judge. Moreover, Plaintiffs do not anticipate any difficulties in

28     managing a class action trial.
                                                                                       HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                         400 108'h Avenue, Suite 500
                                                      - 31 -                            Bellevue, WA 98004
                                                                                  425.233.8650 I FAX 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 46 of 76 Page ID #:46




 1              140.   By its conduct and omissions alleged herein, Aeropostale has acted and refused

 2     to act on grounds that apply generally to the Class, such that final injunctive relief and

 3     declaratory relief is appropriate respecting the Class as a whole.
 4                                           CAUSES OF ACTION

 5                                                COUNT!
                               Violation of the Consumers Legal Remedies Act
 6                                   California Civil Code § 1750 et seq.
 7              141.   Plaintiffs reallege and incorporate by reference all paragraphs alleged

 8     hereinbefore.

 9              142.   Plaintiffs bring this claim in their individual capacities, as private attorneys

10     general seeking the imposition of public injunctive relief, and as representatives of a putative
11     class.
12              143.   Each of Defendants Aero OpCo LLC, SPARC Group LLC, Aero Operations

13     LLC, and each Doe defendant is a "person," as defined by California Civil Code § 1761(c).

14              144.   Plaintiffs Janette Lisner, Jennifer Quiroz Nunez, and James Andrews are each a

15     "consumer," as defined by California Civil Code § 1761(d).

16              145.   The Aeropostale products purchased by each Plaintiff from Aeropostale are

17    "goods" as defined by California Civil Code § 1761(a).
18              146.   Plaintiffs' purchases from Aeropostale each constitutes a "transaction," as
19     defined by California Civil Code § 1761(e).

20              147.   The unlawful methods, acts or practices alleged herein to have been undertaken

21     by Aeropostale were all committed intentionally. The unlawful methods, acts or practices

22     alleged herein to have been undertaken by Aeropostale did not result from a bona fide error

23     notwithstanding the use of reasonable procedures adopted to avoid such error.

24              148.   With regard to this count of the pleading which alleges one or more violations of

25     the CLRA, venue is proper in the Los Angeles County Superior Court because, without

26     limitation, the County of Los Angeles is the county in which at least one transaction which is

27     the subject of this Complaint occurred. A declaration establishing that this Court has proper

28     venue for this count is attached hereto as Exhibit A.

      CLASS ACTION COMPLAINT                                                           HATTIS & LUKACS
                                                                                     400 108'h Avenue, Suite 500
                                                      - 32 -                            Bellevue, WA 98004
                                                                                  425.233.86501 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 47 of 76 Page ID #:47




 1             149.    Aeropostale's methods, acts and practices, including Aeropostale's

 2     misrepresentations, active concealment, and failures to disclose, violated and continue to

 3     violate the CLRA in ways including, but not limited to, the following:

 4                     a.      Aeropostale misrepresented that its products had characteristics, benefits,

 5     or uses that they did not have (Cal. Civ. Code § 1770(a)(5));

 6                     b.      Aeropostale advertised its products with an intent not to sell them as

 7     advertised (Cal. Civ. Code § 1770(a)(9));

 8                     c.      Aeropostale made false or misleading statements of fact concerning

 9     reasons for, existence of, or amounts of, price reductions.(Cal. Civ. Code § 1770(a)(13)); and

10                     d.      Aeropostale represented that its products were supplied in accordance

11     with previous representations when they were not(Cal. Civ. Code § 1770(a)(16)).

12             150.    With respect to omissions, Aeropostale at all relevant times had a duty to

13     disclose the information in question because, inter alia:(a) Aeropostale had exclusive

14     knowledge of material information that was not known to Plaintiffs and the Class;

15 (b) Aeropostale concealed material information from Plaintiffs and the Class; and

16 (c) Aeropostale made partial representations which were false and misleading absent the

17     omitted information.

18             151.    Aeropostale's misrepresentations and nondisclosures deceive and have a

19     tendency to deceive the general public.
20             152.    Aeropostale's misrepresentations and nondisclosures are material, in that a

21     reasonable person would attach importance to the information and would be induced to act on

22     the information in making purchase decisions.

23             153.    As a direct and proximate result of these violations, Plaintiffs and the Class were

24     harmed, suffered injury-in-fact, and lost money.

25             154.    First, Plaintiffs and the Class were harmed because they would not have

26     purchased the items at the prices they paid had they known the items had not been regularly

27     offered at the higher list price.
28             155.    Second, Plaintiffs and the Class were harmed because they did not enjoy the

      CLASS ACTION COMPLAINT                                                         HATTIS & LUKACS
                                                                                   400 108'h Avenue, Suite 500
                                                      - 33 -                          Bellevue, WA 98004
                                                                                425.233.8650 I FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 48 of 76 Page ID #:48




 1     actual discounts Aeropostale represented and promised to them.
 2             156.    Third, Plaintiffs and the Class were harmed because the items they purchased

 3     were not in fact worth the inflated amount that Aeropostale represented to them. In fact, the

 4     items did not normally sell for, and were not actually worth, the fictitious and invented list

 5     price that Aeropostale printed on its price tags and listed on its website.

6              157.   Fourth, Plaintiffs and the Class were harmed because they were victims of

 7     Aeropostale's fraud on the market. Aeropostale's false advertising scheme fraudulently

 8     increased demand for Aeropostale's products, thereby shifting the demand curve and enabling

 9     Defendants to charge their customers more than they otherwise could have charged.

10     Aeropostale's fraud on the market enabled Aeropostale to charge everyone more for all of its

11     products, by artificially stimulating demand based on false pretenses and fraud. But for the

12     false advertising scheme, Aeropostale would have had to charge less money for its products in

13     order to enjoy the same level of demand for its products.

14             158.    Aeropostale's conduct alleged herein caused substantial injury to Plaintiffs, the

15     Class, and the public. Aeropostale's conduct is ongoing and is likely to continue and recur

16     absent a permanent injunction. Accordingly, Plaintiffs seek an order enjoining Aeropostale

17     from committing such practices. Plaintiffs also seek attorneys' fees and costs.

18             159.   Plaintiffs individually seek public injunctive relief, under the CLRA,to protect

19     the general public from Aeropostale's false discount advertising and omissions.

20             160.   In accordance with California Civil Code § 1782(a), on April 29, 2021,

21     Plaintiffs' counsel, on behalf ofPlaintiff James Andrews, served Aeropostale with notice of its

22     CLRA violations by certified mail, return receipt requested. On June 2, 2021, Plaintiffs'

23     counsel, on behalf of Plaintiffs Janette Lisner and Jennifer Quiroz Nunez, likewise served

24     Aeropostale with notice of its CLRA violations by certified mail, return receipt requested.

25             161.   If Aeropostale fails to provide appropriate relief for its CLRA violations within

26     30 days of its receipt ofPlaintiffs' June 2, 2021 notification letter, Plaintiffs will amend this

27     complaint to seek compensatory and exemplary damages as permitted by Cal. Civ. Code §§

28     1780 and 1782(b), along with attorneys' fees and costs.
                                                                                       HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                         400 108'h Avenue, Suite 500
                                                      - 34 -                            Bellevue, WA 98004
                                                                                  425.233.8650 1FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 49 of 76 Page ID #:49




 1                                               COUNT II
                               Violation of California's False Advertising Law
 2                         California Business and Professions Code § 17500 et seq.

 3              162.   Plaintiffs reallege and incorporates by reference all paragraphs alleged
4      hereinbefore.

 5              163.   Plaintiffs bring this claim in their individual capacities, as private attorneys

6      general seeking the imposition of public injunctive relief, and as representatives of a putative

 7     class.

 8              164.   Aeropostale has engaged in false or misleading advertising in violation of

9      California's statutory False Advertising Law ("FAL").

10              165.   Aeropostale has advertised reference prices and corresponding discounts that are

11     false, misleading, and have a capacity, likelihood or tendency to deceive reasonable consumers.

12     See, e.g., Kasky, 27 Ca1.4th at 951 (UCL and FAL prohibit "not only advertising which is false,

13     but also advertising which, although true, is either actually misleading or which has a capacity,

14     likelihood or tendency to deceive or confuse the public"(citation omitted)); Hansen v.

15     Newegg.com Americas, Inc., 25 Cal.App. 5th 714, 722(2018)(same); Overstock.com, Inc.,

16     2014 WL 657516, at *23 (same).

17              166.   Aeropostale, with intent directly or indirectly to dispose of personal property or

18     to perform services, or to induce the public to enter into any obligation relating thereto, makes,

19     disseminates, has made or disseminated, causes to be made or disseminated, and has caused to

20     be made or disseminated, before the public in the State of California and throughout the United

21     States, in any newspaper or other publication, or any advertising device, or by public outcry or

22     by proclamation, or in any other manner or means, including over the Internet, statements

23     concerning that personal property or those services, and concerning any circumstance or matter

24     of fact connected with the proposed performance or disposition thereof, which are untrue or

25     misleading and which are known (or which by the exercise of reasonable care should be

26     known)to be untrue or misleading.

27              167.   Independently, Aeropostale has made or disseminated or caused to be so made

28     or disseminated any such statement as part of a plan or scheme with the intent not to sell that

      CLASS ACTION COMPLAINT                                                           HATTIS & LUKACS
                                                                                     400 108'h Avenue, Suite 500
                                                       - 35 -                           Bellevue, WA 98004
                                                                                  425.233.8650 I FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 50 of 76 Page ID #:50




 1     personal property or those services, professional or otherwise, so advertised at the price stated
 2     therein, or as so advertised.
 3             168.    With respect to omissions, Aeropostale at all relevant times had a duty to

 4     disclose the information in question because, inter alia:(a) Aeropostale had exclusive

 5     knowledge of material information that was not known to Plaintiffs and the Class;

 6 (b) Aeropostale concealed material information from Plaintiffs and the Class; and

 7 (c) Aeropostale made partial representations which were false and misleading absent the

 8     omitted information.

 9             169.    Aeropostale committed such violations of the False Advertising Law with actual

10     knowledge that its advertising was untrue or misleading, or Aeropostale, in the exercise of

11     reasonable care, should have known that its advertising was untrue or misleading.

12             170.    Plaintiffs and the Class reasonably relied on Aeropostale's representations and

13     omissions made in violation of the False Advertising Law.

14             171.    As a direct and proximate result of these violations, Plaintiffs and the Class were

15     harmed, suffered injury-in-fact, and lost money.

16             172.    First, Plaintiffs and the Class were harmed because they would not have

17     purchased the items at the prices they paid had they known the items had not been regularly

18     offered at the higher list price.

19             173.    Second, Plaintiffs and the Class were harmed because they did not enjoy the

20     actual discounts Aeropostale represented and promised to them.

21             174.    Third, Plaintiffs and the Class were harmed because the items they purchased

22     were not in fact worth the inflated amount that Aeropostale represented to them. In fact, the

23     items did not normally sell for, and were not actually worth, the fictitious and invented list

24     price that Aeropostale printed on its price tags and listed on its website.

25             175.    Fourth, Plaintiffs and the Class were harmed because they were victims of

26     Aeropostale's fraud on the market. Aeropostale's false advertising scheme fraudulently

27     increased demand for Aeropostale's products, thereby shifting the demand curve and enabling

28     Defendants to charge their customers more than they otherwise could have charged.

      CLASS ACTION COMPLAINT                                                          HATTIS & LUICACS
                                                                                    400 108th Avenue, Suite 500
                                                      - 36 -                           Bellevue, WA 98004
                                                                                 425.233.86501 FAX:425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 51 of 76 Page ID #:51




 1     Aeropostale's fraud on the market enabled Aeropostale to charge everyone more for all of its

 2     products, by artificially stimulating demand based on false pretenses and fraud. But for the

 3     false advertising scheme, Aeropostale would have had to charge less money for its products in

 4     order to enjoy the same level of demand for its products.

 5              176.   Aeropostale should be ordered to disgorge or make restitution of all monies

 6     improperly accepted, received or retained.

 7              177.   Aeropostale's conduct has caused substantial injury to Plaintiffs, the Class, and

 8     the public. Aeropostale's conduct is ongoing and is likely to continue and recur absent a

 9     permanent injunction. Accordingly, Plaintiffs seek an order enjoining Aeropostale from

10     committing such violations of the FAL. Plaintiffs further seeks an order granting restitution to

11     Plaintiffs and the Class in an amount to be proven at trial. Plaintiffs further seek an award of

12     attorneys' fees and costs under Cal. Code Civ. Proc. § 1021.5.

13              178.   Absent injunctive relief, Aeropostale will continue to injure Plaintiffs and the

14     Class. Aeropostale's misrepresentations and omissions are ongoing. Even if such conduct were

15     to cease, it is behavior that is capable of repetition or reoccurrence by Aeropostale.

16              179.   Plaintiffs individually seek public injunctive relief, under the FAL,to protect the

17     general public from Aeropostale's false discount price advertising and omissions.

18                                               COUNT III
                              Violation of California's Unfair Competition Law
19                         California Business and Professions Code § 17200 et seq.
20              180.   Plaintiffs reallege and incorporate by reference all paragraphs alleged

21     hereinbefore.
22              181.   Plaintiffs bring this claim in their individual capacities, as private attorneys

23     general seeking the imposition of public injunctive relief, and as representatives of a putative

24     class.

25              182.   Defendant Aeropostale's acts and omissions alleged herein constitute unfair

26     competition and unlawful, unfair, or fraudulent business practices in violation of California

27     Business and Professions Code § 17200 et seq.(the "Unfair Competition Law" or "UCL").

28              183.   Aeropostale's conduct and omissions alleged herein are immoral, unethical,
                                                                                       HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                         400 108th Avenue, Suite 500
                                                       - 37 -                           Bellevue, WA 98004
                                                                                  425.233.86501 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 52 of 76 Page ID #:52




 1     oppressive, unscrupulous, unconscionable, and substantially injurious to Plaintiffs and the
 2     Class. There is no utility to Aeropostale's conduct, and even if there were any utility, it would

 3     be significantly outweighed by the gravity of the harm to consumers caused by Aeropostale's

 4     conduct alleged herein.

 5              184.   Aeropostale's conduct and omissions alleged herein also violate California

 6     public policy, including as such policy is reflected in Cal. Civ. Code § 1750 et seq. and Cal.

 7     Civ. Code §§ 1709-1710.

 8              185.   By its conduct and omissions alleged herein, Aeropostale has violated the

 9     "unlawful" prong of the UCL,including by making material misrepresentations and omissions

10     in violation of Cal. Bus. & Prof. Code § 17500 et seq. and Cal. Civ. Code § 1750, et seq.;

11     engaging in deceit in violation of Cal Civ. Code §§ 1709-1710; and employing deceptive

12     discount price advertisements as identified by 16 C.F.R § 233.1 et seq. and 16 C.F.R. § 251.1.

13              186.   Aeropostale has violated the "fraudulent" prong of the UCL by advertising its

14     products with a false and inflated reference price, with a false discount, and with a false "free"

15     offer.

16              187.   With respect to omissions, Aeropostale at all relevant times had a duty to

17     disclose the information in question because, inter alia:(a) Aeropostale had exclusive

18     knowledge of material information that was not known to Plaintiffs and the Class;

19 (b) Aeropostale concealed material information from Plaintiffs and the Class; and

20 (c) Aeropostale made partial representations which were false and misleading absent the

21     omitted information.

22              188.   Aeropostale's material misrepresentations and nondisclosures were likely to
23     mislead reasonable consumers, existing and potential customers, and the general public.

24              189.   Aeropostale's misrepresentations and nondisclosures deceive and have a

25     tendency to deceive the general public and reasonable consumers.

26              190.   Aeropostale's misrepresentations and nondisclosures are material, such that a

27     reasonable person would attach importance to the information and would be induced to act on

28     the information in making purchase decisions.

      CLASS ACTION COMPLAINT                                                         HATTIS & LUKACS
                                                                                   400 108th Avenue, Suite 500
                                                     - 38 -                           Bellevue, WA 98004
                                                                                425.233.86501 FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 53 of 76 Page ID #:53




 1             191.    Plaintiffs and the Class reasonably relied on Aeropostale's representations and

 2     omissions made in violation of the UCL.

 3             192.    As a direct and proximate result of these violations, Plaintiffs and the Class were

 4     harmed, suffered injury-in-fact, and lost money.

 5             193.    First, Plaintiffs and the Class were harmed because they would not have

 6     purchased the items at the prices they paid had they known the items had not been regularly

 7     offered at the higher list price.

 8             194.    Second, Plaintiffs and the Class were harmed because they did not enjoy the

 9     actual discounts Aeropostale represented and promised to them.

10             195.    Third, Plaintiffs and the Class were harmed because the items they purchased

11     were not in fact worth the inflated amount that Aeropostale represented to them. In fact, the

12     items did not normally sell for, and were not actually worth, the fictitious and invented list

13     price that Aeropostale printed on its price tags and listed on its website.

14             196.    Fourth, Plaintiffs and the Class were harmed because they were victims of

15     Aeropostale's fraud on the market. Aeropostale's false advertising scheme fraudulently

16     increased demand for Aeropostale's products, thereby shifting the demand curve and enabling

17     Defendants to charge their customers more than they otherwise could have charged.

18     Aeropostale's fraud on the market enabled Aeropostale to charge everyone more for all of its

19     products, by artificially stimulating demand based on false pretenses and fraud. But for the

20     false advertising scheme, Aeropostale would have had to charge less money for its products in

21     order to enjoy the same level of demand for its products.

22             197.    By its conduct and omissions alleged herein, Aeropostale received more money

23     from Plaintiffs and the Class than it should have received, and that money is subject to

24     restitution.
25             198.    Aeropostale's conduct has caused substantial injury to Plaintiffs, Class

26     members, and the public. Aeropostale's conduct is ongoing and is likely to continue and recur

27     absent a permanent injunction. Accordingly, Plaintiffs seek an order enjoining Aeropostale

28     from committing such unlawful, unfair, and fraudulent business practices. Plaintiffs further

      CLASS ACTION COMPLAINT                                                          HATTIS & LUKACS
                                                                                    400 108th Avenue, Suite 500
                                                      - 39 -                           Bellevue, WA 98004
                                                                                 425.233.8650 I FAX: 425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 54 of 76 Page ID #:54




 1     seek an order granting restitution to Plaintiffs and the Class in an amount to be proven at trial.

 2     Plaintiffs further seek an award of attorneys' fees and costs under Cal. Code Civ. Proc. §

 3     1021.5.

 4               199.   Absent injunctive relief, Aeropostale will continue to injure Plaintiffs and the

 5     Class. Aeropostale's misrepresentations and omissions are ongoing. Even if such conduct were

6      to cease, it is behavior that is capable of repetition or reoccurrence by Aeropostale.

 7               200.   Plaintiffs individually seek public injunctive relief, under the UCL,to protect

 8     the general public from Aeropostale's false discount advertising and omissions.

9                                           PRAYER FOR RELIEF

10               A.     In order to prevent injury to the general public, Plaintiffs Janette Lisner, Jennifer

11     Quiroz Nunez, and James Andrews each individually request that the Court enter a public

12     injunction enjoining Defendants from advertising false reference prices, false discounts, and

13     false "free" offers.

14               B.     Further, on behalf of themselves and the proposed Class, Plaintiffs request that

15     the Court order relief and enter judgment against Defendants as follows:

16                      1.     Declare this action to be a proper class action, certify the Class, and

17     appoint Plaintiffs and their counsel to represent the Class;

18                      2.     Order disgorgement or restitution, including, without limitation,

19     disgorgement of all revenues, profits and unjust enrichment that each Defendant obtained,

20     directly or indirectly, from Plaintiffs and the members of the Class or otherwise as a result of

21     the unlawful conduct alleged herein;

22                      3.     Permanently enjoin each Defendant from the unlawful conduct alleged

23     herein;

24                      4.     Retain jurisdiction to police each Defendant's compliance with the

25     permanent injunctive relief;

26                      5.     Order each Defendant to pay attorneys' fees, costs, and pre-judgment
27     and post-judgment interest to the extent allowed by law; and

28                      6.     Provide all other relief to which Plaintiffs and the Class may show

      CLASS ACTION COMPLAINT                                                            HATTIS & LUKACS
                                                                                      400 1081h Avenue, Suite 500
                                                       - 40 -                            Bellevue, WA 98004
                                                                                   425.233.86501 FAX:425.412.7171
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 55 of 76 Page ID #:55




 1     themselves justly entitled.

 2                                            JURY DEMAND

 3            Plaintiffs Janette Lisner, Jennifer Quiroz Nunez, and James Andrews, on behalf of

4      themselves and on behalf of the Class, demand a trial by jury on all issues so triable.

 5

 6            DATED this 3rd day of June, 2021.

 7                                           Presented by:
 8
                                             HATTIS & LUKACS
9

10
                                             Daniel M. Hattis(SBN 232141)
11                                           Paul Karl Lukacs(SBN 197007)
                                             HATTIS 8c LUKACS
12                                           400 108th Avenue NE, Suite 500
                                             Bellevue, WA 98004
13                                           Telephone:(425)233-8650
                                             Facsimile:(425)412-7171
14                                           Email: dan@hattislaw.com
                                             Email: pkl@hattislaw.com
15
                                             Stephen P. DeNittis, Esq.*
16                                           Shane T. Prince, Esq.*
                                             DENITTIS OSEFCHEN PRINCE,P.C.
17                                           5 Greentree Centre, Suite 410
                                             525 Route 73 N.
18                                           Marlton, New Jersey 08057
                                             Telephone:(856)797-9951
19                                           Facsimile:(856) 797-9978
                                             Email: sdenittis@denittislaw.com
20                                           Email: sprince@denittislaw.com

21                                           Attorneysfor Plaintiffs and the Proposed Class

22                                           *Pro hac vice application to be submitted.

23

24

25

26

27

28
                                                                                     HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                       400 108th Avenue, Suite 500
                                                     - 41 -                           Bellevue, WA 98004
                                                                                425.233.86501 FAX: 425.412.7171
Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 56 of 76 Page ID #:56




                   EXHIBIT A
Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 57 of 76 Page ID #:57




  1    Daniel M. Hattis(SBN 232141)
       Paul Karl Lulcacs(SBN 197007)
 2     HATTIS & LUKACS
       400 108th Avenue NE, Suite 500
 3     Bellevue, WA 98004
       Telephone:(425)233-8650
 4     Facsimile:(425)412-7171
       Email: dan@hattislaw.com
 5     Email: pkl@hattislaw.com

 6     Stephen P. DeNittis, Esq.(Pro Hac Vice to be submitted)
       Shane T. Prince, Esq.(Pro Hac Vice to be submitted)
 7     DENITTIS OSEFCHEN PRINCE,P.C.
       5 Greentree Centre, Suite 410
 8     525 Route 73 N.
       Marlton, New Jersey 08057
 9     Telephone:(856)797-9951
       Facsimile:(856)797-9978
 10    Email: sdenittis@denittislaw.com
       Email: sprince@denittislaw.com
 11
       Attorneysfor Plaintiffs and the Proposed Class
12

13
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
14
                                     COUNTY OF LOS ANGELES
15
                                          UNLIMITED CIVIL
16

17     JANETTE LISNER,                              Case No.
       JENNIFER QUIROZ NUNEZ,and
18     JAMES ANDREWS,                               DECLARATION OF JANETTE LISNER
       for Themselves, as Private Attorneys         PURSUANT TO THE CALIFORNIA
19     General, and On Behalf Of All                CONSUMERS LEGAL REMEDIES ACT
       Others Similarly Situated,                  (CAL. CIVIL CODE § 1780(d))
20
       Plaintiffs,
21                                                 [FILED CONCURRENTLY
                                                   WITH COMPLAINT]
22      v.
23
       AERO OPCO LLC;
24     SPARC GROUP LLC;
       AERO OPERATIONS LLC;
25     and DOES 1-5, inclusive,
26
       Defendants.
27

28
                                                                       HATTIS & LUKACS
      CLRA DECLARATION                                               400 108'b Avenue, Suite 500
                                                                        Bellevue, WA 98004
                                                                  425.233.86501 FAX:425.412.7171
                                                                         www.hattislaw.com
Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 58 of 76 Page ID #:58




  1           I, JANETTE LISNER, hereby declare and state as follows:
 2            1.     I am over the age of 18 years, and am one of the plaintiffs in the above-

 3    referenced civil action.
 4            2.      The facts contained herein are based on my personal knowledge except as to

 5    facts stated upon information and belief and, as to those, I believe it to be true.

 6            2.      This civil action pleads a cause of action for violation of the California

 7    Consumers Legal Remedies Act("CLRA") against Defendants Aero Opco LLC, SPARC
 8    Group LLC,and Aero Operations LLC (collectively "Defendants" or "Aeropostale"). This civil
 9    action has been commenced in a county described in Section 1780(d) of the California Civil
 10   Code as a proper place for the trial of the action.
 11           3.      This action is being commenced in the County of Los Angeles because that is a
 12   county in which each of the Defendants is doing business. Each of the Defendants is doing

 13   business in the County of Los Angeles by, without limitation, advertising and selling its goods
 14   and services through its brick-and-mortal retail stores located in the County of Los Angeles,
 15   including the Aeropostale store located in the Northridge Fashion Center in Northridge,
 16   California, and by advertising and selling its goods through its website (www.aeropostale.com)

 17   to consumers located in the County of Los Angeles.
 18          4.      This action is being commenced in the County of Los Angeles because at least
 19   one of the transactions that is the subject of the Complaint took place in the County of Los
20    Angeles, at the Aeropostale store located in the Northridge Fashion Center in Northridge,
21    California 91324.
22           I declare under penalty of perjury under the laws of the State of California that the
23    foregoing is true and correct.

24           Executed in Los Angeles County, California.

25

26                                                     SkaaC...
             Date: May 28,2021                       Janette Lisner(May 28,2021 1454 PDT)

27                                                   JANETTE LISNER
28
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 59 of 76 Page ID #:59

 ATTORNEY OR PARTY WITHOUT ATTORNEY/Name, State Bar number, and address):                                                  FOR COURT USE ONLY
— Daniel M.Hattis, Esq.(SBN 232141)
  HATTIS & LUKACS
 400 108th Ave NE,Ste 500
  Bellevue, WA 98004
                     (425)233-8650
         TELEPHONE NO.:                          FAX NO.:_(425)412-7171
  ATTORNEY FOR (Name):Janette Lisner, Jennifer Quiroz Nunez,James Andrews
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
    STREET ADDRESS: 111 North Hill Street
    MAILING ADDRESS: 111 North Hill Street
   CITY AND ZIP CODE: Los Angeles, CA 90012
       BRANCH NAME: Stanley Mosk Courthouse
   CASE NAME:
  Lisner, et al. v. Aero OpCo LLC,et al.
                                                                                          CASE NUMBER:
    CIVIL CASE COVER SHEET                            Complex Case Designation
 i Unlimited               Limited
     (Amount              (Amount                       Counter             Joinder
                                                                                           JUDGE:
      demanded             demanded is           Filed with first appearance by defendant
     exceeds $25,000)      $25,000 or less)         (Cal. Rules of Court, rule 3.402)       DEPT:

                              Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
     Auto Tort                                          Contract                            Provisionally Complex Civil Litigation
     n Auto (22)                                        n Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
     n Uninsured motorist(46)                           n Rule 3.740 collections (09)      n Antitrust/Trade regulation (03)
     Other PI/PD/WD (Personal Injury/Property           = Other collections (09)           n Construction defect(10)
     Damage/Wrongful Death) Tort                    = Insurance coverage (18)                     1=1 Mass tort (40)
     n Asbestos (04)                                     ElOther contract(37)                    = Securities litigation (28)
     El    P• roduct liability (24)                  Real Property                               = Environmental/Toxic tort (30)
     n Medical malpractice (45)                      -
                                                     I   1 Eminent domain/Inverse                n Insurance coverage claims arising from the
     El    O• ther Pl/PD/WD (23)                           condemnation (14)                       above listed provisionally complex case
      Non-PI/PD/ND (Other) Tort                          1==1
                                                           Wrongful eviction (33)                  types(41)

     111 Business tort/unfair business practice (07) El    Other real property (26)               Enforcement of Judgment
     ED Civil rights (08)                                Unlawful Detainer                        El Enforcement ofjudgment(20)
     El Defamation (13)                                  ED    Commercial (31)                    Miscellaneous Civil Complaint
     El Fraud (16)                                      = Residential (32)                        n RICO (27)
     El Intellectual property(19)                        El Drugs(38)                               1- 1 Other complaint (not specified above)(42)
     El Professional negligence (25)                     Judicial Review                             Miscellaneous Civil Petition
     El Other non-PI/130/WD tort(35)                     n Asset forfeiture (05)                  ri      Partnership and corporate governance (21)
     Employment                                         E]      Petition re: arbitration award (11)
                                                                                                    n Other petition (not specified above)(43)
     E 1 Wrongful termination (36)                       El Writ of mandate (02)
     = Other employment(15)                              17:1 Other judicial review (39)
2. This case -  I 1 is LJ is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. n Large number of separately represented parties       d. n Large number of witnesses
   b. n Extensive motion practice raising difficult or novel e. El Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve          in other counties, states, or countries, or in a federal court
   c. El Substantial amount of documentary evidence          f El Substantial postjudgment judicial supervision
3.    Remedies sought(check all that apply): a.= monetary b.1-1 nonmonetary; declaratory or injunctive relief                                  C.=punitive
4.    Number of causes of action (specify): (1) CLRA;(2)False Advertising Law;(3) UCL
5.    This case n is        El is not a class action suit.
6.    If there are any known related cases, file and serve a notice of related case.(You may use form CM-015.)
Date: 5/28/2021
Daniel M. Hattis, Esq., Counsel for Plaintiffs
                               (TYPE OR PRINT NAME)                                             (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                      NOTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                            Page 1 of 2
Form Adopted for Mandatory Use                                                                               Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of California                         CIVIL CASE COVER SHEET                                      Cal. Standards of Judicial Administration, std. 3.10
  CM-010 [Rev. July 1,2007)                                                                                                                        wenv.courtinto.ca.gov
  Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 60 of 76 Page ID #:60



 SP"rrnte Llsner, et al. v. Aero OpCo LLC et al.
                                                                                                        cAsENumBER   21ST CV 20847
                            CIVIL CASE COVER SHEET ADDENDUM AND
                                    STATEMENT OF LOCATION
              (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
              This form Is required pursuant to Local Rule 2.3 In all new civil case filings In the Los Angeles Superior Court.




     Step 1: After completing the Civil Case Cover Sheet(Judicial Council form CM-010),find the exact case type in
                     Column A that corresponds to the case type Indicated in the Civil Case Cover Sheet.

     Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

     Step 3: In Column C,circle the number which explains the reason for the court filing location you have
                     chosen.

                                           Applicable Reasonsfor Choosing Court Filing Location(Column C)

1. Class actions must be filed in the Stanley Moak Courthouse, Central District       7. Location where petitioner resides.
2.Permissive filing In central district.                                             8.Location wherein defendant/respondentfunctions wholly.
3.Location where cause of action arose.                                              9. Location where one or more of the parties reside.
4. Mandatory personal Injury filing In North District.                              10. Location of Labor Commissioner Office.
                                                                                    11. Mandatory filing location(Hub Cases — unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                    non-collection, limited collection, or personal injury).
8. Location of property or permanently garaged vehicle.



                                                                        •         .,       .Atm
                                                                                            -    4,-,   ,    ,. ' 0.1, IL:, 41
                                                                                                                             „.44. .  ,,. 4,..0).:c4A- N,,,....;
                                                                                                                                                           .•
                                             <      v_                 ,
                                                                       , •         .... -11,iftr'f.t           4. 4'. ,',-
                                                                                                                  v           . • e• Ai4ilt tiliOteatsms -
                                                                                                                                     i-' See Siiii,3,1 '#
               ,..                                                                                                                   ^ ,
                            Auto(22)               0 A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                 1, 4,11

                      Uninsured Motorist(48)       0 A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist            1, 4,11


                                                   0 A6070 Asbestos Property Damage                                                       1, 11
                          Asbestos(04)
                                                   0 A7221 Asbestos- Personal InjuryNVrongful Death                                       1.11

                       Product Liability(24)       0 A7260 Product Liability(not asbestos or toxic/environmental)                         1, 4,11

                                                   0 A7210 Medical Malpractice - Physicians& Surgeons                                     1,4,11
                     Medical Malpractice(45)
                                                   0 A7240 Other Professional Health Care Malpractice

                                                   0 A7250 Premises Liability(e.g., slip and fall)                                        1.4,11
                         Other Personal
                         Injury Property           0 A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,                1,4,11
                        Damage Wrongful                    assault, vandaliam.etc.)
                           Death(23)               0 A7270 Intentional Infliction of Emotional Distress                                   1.4, 11

                                                   0 A7220 Other Personal Injury/Property DamageNVrongful Death                           1, 4, 11




   LASC CIV 109 Rev. 12/18                       CIVIL CASE COVER SHEET ADDENDUM                                                       Local Rule 2.3
   For Mandatory Use                                AND STATEMENT OF LOCATION                                                             Page 1 of 4
    Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 61 of 76 Page ID #:61


SHORT TITLE:                                                                                             CASE NUMBER
                        Lisner, et al. v. Aero OpCo LLC et al.


                                       A                                                        B                                              C Applicable
                            Civil Case Cover Sheet                                       Type of Action                                     Reasons - See Step 3
                                  Category No.                                          (Check only one)                                          Above

                               Business Tort(07)          LZI A6029 Other Commercial/Business Tort(not fraud/breach of contract)            02,3

                                Civil Rights(08)         0 A6005 Civil Rights/Discrimination                                                1, 2, 3

                                Defamation (13)          0 A6010 Defamation (slander/libel)                                                 1, 2,3

                                   Fraud (16)            0 A6013 Fraud (no contract)                                                        1, 2,3

                                                         0 A6017 Legal Malpractice                                                          1, 2, 3
                         Professional Negligence(25)
                                                         0 A6050 Other Professional Malpractice (not medical or legal)                      1, 2, 3

                                   Other(35)             0 A6025 Other Non-Personal Injury/Property Damage tort                             1, 2, 3

                           Wrongful Termination (36)     0 A6037 Wrongful Termination                                                       1, 2,3

                                                         El A6024 Other Employment Complaint Case                                           1, 2, 3
                            Other Employment(15)
                                                         0 A6109 Labor Commissioner Appeals                                                 10

                                                         0 A6004 Breach of Rental/Lease Contract(not unlawful detainer or wrongful
                                                                                                                                            2, 5
                                                                 eviction)
                          Breach of Contract/ Warranty                                                                                      2, 5
                                     (06)                0 A6008 Contract/Warranty Breach -Seller Plaintiff(no fraud/negligence)
                               (not insurance)                                                                                              1, 2,5
                                                         0 A6019 Negligent Breach of Contract/Warranty(no fraud)
                                                                                                                                            1, 2,5
                                                         0 A6028 Other Breach of Contract/Warranty(not fraud or negligence)

                                                         0 A6002 Collections Case-Seller Plaintiff                                          5, 6, 11
                                Collections(09)
                                                         0 A6012 Other Promissory Note/Collections Case                                     5, 11
    C.)
                                                         0 A6034 Collections Case-Purchased Debt(Charged Off Consumer Debt                  5, 6, 11
                                                                 Purchased on or after January 1, 2014)
                           Insurance Coverage(18)        0 A6015 Insurance Coverage (not complex)                                           1, 2,5, 8

                                                         0 A6009 Contractual Fraud                                                          1, 2, 3, 5
                              Other Contract(37)         0 A6031 Tortious Interference                                                      1, 2,3, 5
                                                         0 A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1, 2, 3, 8,9

                            Eminent Domain/Inverse
                                                         0 A7300 Eminent Domain/Condemnation               Number of parcels                2, 6
                              Condemnation (14)

                             Wrongful Eviction (33)      0 A6023 Wrongful Eviction Case                                                     2,6

                                                         0 A6018 Mortgage Foreclosure                                                       2,6
                           Other Real Property(26)       0 A6032 Quiet Title                                                                2,6
                                                         El A6060 Other Real Property (not eminent domain, landlord/tenant,foreclosure)     2,6

                         Unlawful Detaine)r-Commercial
                                                       0 A6021 Unlawful Detainer-Commercial(not drugs or wrongful eviction)                 6, 11
                                     (31
    Unlawful Detainer




                         Unlawful Detainer-Residential
                                                         0 A6020 Unlawful Detainer-Residential(not drugs or wrongful eviction)              6, 11
                                     (32)
                               Unlawful Detainer-
                                                         0 A6020F Unlawful Detainer-Post-Foreclosure                                        2,6, 11
                             Post-Foreclosure(34)

                         Unlawful Detainer-Drugs(38)     0 A6022 Unlawful Detainer-Drugs                                                    2, 6, 11



                                                         CIVIL CASE COVER SHEET ADDENDUM                                                  Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                            AND STATEMENT OF LOCATION                                                       Page 2 of 4
 For Mandatory Use
         Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 62 of 76 Page ID #:62


SHORT TITLE:                                  Lisner, et al. v. Aero OpCo LLC et al.                                           CASE NUMBER




                                                              A                                                        B                                C Applicable
                                                  Civil Case Cover Sheet                                        Type of Action                       Reasons - See Step 3
                                                        Category No.                                           (Check only one)                            Above

                                                    Asset Forfeiture(05)        0 A6108 Asset Forfeiture Case                                        2, 3, 6

                                                 Petition re Arbitration (11)   0 A6115 Petition to Compel/ConfirmNacate Arbitration                 2,5
            Judicial Review




                                                                                0 A6151 Writ-Administrative Mandamus                                 2,8
                                                    Writ of Mandate(02)         0 A6152 Wt-Mandamus on Limited Court Case Matter                     2
                                                                                0 A6153 Writ - Other Limited Court Case Review                       2

                                                 Other Judicial Review (39)     0 A6150 Other Writ /Judicial Review                                  2,8

                                               Antitrust/Trade Regulation (03) 0 A6003 Antitrust/Trade Regulation                                    1, 2, 8
           Provisionally Complex Litigation




                                                  Construction Defect(10) '     0 A6007 Construction Defect                                          1,2, 3

                                                ?aims Involving Mass Tort
                                                                                0 A6006 Claims Involving Mass Tort                                   1, 2,8
                                                         (40)

                                                  Securities Litigation (28)    0 A6035 Securities Litigation Case                                   1, 2, 8

                                                         Toxic Tort
                                                                                0 A6036 Toxic Tort/Environmental                                     1, 2, 3,8
                                                     Environmental(30)

                                                Insurance Coverage Claims
                                                                                0 A6014 Insurance Coverage/Subrogation(complex case only)            1, 2, 5,8
                                                  from Complex Case (41)

                                                                                0 A6141 Sister State Judgment                                        2, 5, 11
                                                                                0 A6160 Abstract of Judgment                                         2,6
   Enforcement




                                                        Enforcement             0 A6107 Confession of Judgment(non-domestic relations)               2, 9
                                                      of Judgment(20)           0 A6140 Administrative Agency Award (not unpaid taxes)               2, 8
                                                                                0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2, 8
                                                                                0 A6112 Other Enforcement of Judgment Case                           2, 8,9

                                                         RICO (27)              0 A6033 Racketeering(RICO)Case                                       1, 2,8
   Civil Complaints
    Miscellaneous




                                                                                0 A6030 Declaratory Relief Only                                      1, 2,8

                                                    Other Complaints            0 A6040 Injunctive Relief Only (not domestic/harassment)             2, 8
                                                (Not Specified Above)(42)       0 A6011 Other Commercial Complaint Case (non-tort/non-complex)       1, 2, 8
                                                                                0 A6000 Other Civil Complaint(non-tort/non-complex)                  1, 2,8

                                                  Partnership Corporation
                                                                                0 A6113 Partnership and Corporate Governance Case                    2, 8
                                                     Governance(21)

                                                                                0 A6121 Civil Harassment With Damages                                2, 3, 9
   Miscellaneous
   Civil Petitions




                                                                                0 A6123 Workplace Harassment With Damages                            2, 3, 9
                                                                                0 A6124 Elder/Dependent Adult Abuse Case With Damages                2, 3,9
                                                    Other Petitions(Not
                                                   Specified Above)(43)         0 A6190 Election Contest                                             2
                                                                                0 A6110 Petition for Change of Name/Change of Gender                 2, 7
                                                                                0 A6170 Petition for Relief from Late Claim Law                      2, 3, 8
                                                                                0 A6100 Other Civil Petition                                         2, 9




                                                                                CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                                                   AND STATEMENT OF LOCATION                                         Page 3 of 4
 For Mandatory Use
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 63 of 76 Page ID #:63


 SHORT TITLE:                                                                        CASE NUMBER
                Lisner, et al. V. Aero OpCo LLC et al.



Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                     ADDRESS:
   REASON:
    2 1. 0 2.0 3.0 4.0 5. 0 6.0 7. 0 8.0 9. 0 10.0 11.



   CITY:                                       STATE:    ZIP CODE:




Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                        District of
           the Superior Court of California, County of Los Angeles[Code Civ. Proc.,§392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: 5/28/2021
                                                                                 (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.
      4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
         02/16).
      5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
      6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
         minor under 18 years of age will be required by Court in order to issue a summons.
       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          m ust be served along with the summons and complaint, or other initiating pleading in the case.




                                             CIVIL CASE COVER SHEET ADDENDUM                                       Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                                AND STATEMENT OF LOCATION                                             Page 4 of 4
  For Mandatory Use
         Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 64 of 76 Page ID #:64
                                                                                                   kesevad for Clork's Flis Starr*
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                        FILED
 Spring Street Courthouse                                                                         &cads Court d Wade
 312 North Spring Street, Los Angeles, CA 90012                                                    Courtlye LosAngeles
                                                                                                     08/03/2021
                   NOTICE OF CASE ASSIGNMENT                                             sharrift CaimezetuireOlkai0eikofCour
                                                                                           By                S. Drew                 °WAY
                        UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER

  Your case is assigned for all purposes to the judicial officer indicated below.   21STCV20847

                          THIS FORM IS TO RE SERVED WITH THE SUMMONS AND COMPLAINT
               ASSIGNED JUDGE               DEPT      ROOM                    ASSIGNED JUDGE                       DEPT          ROOM
    ae   Maren Nelson                      17




    Given to the Plaintiff/Cross-Complainant/Attorney ofRecord   Sherri R. Carter, Executive Officer / Clerk of Court
    on 06/07/2021                                                        By S. Drew                                             ,Deputy Clerk
               (Date)
LACIV 190(Rev 6/18)        NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/08
    Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 65 of 76 Page ID #:65


                                  VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                     The Early Organizational Meeting Stipulation, Discovery
                                  Resolution Stipulation, and Motions in Limine Stipulation are
Superior Court of California      voluntary stipulations entered into by the parties. The parties
County of Los Angeles
                                  may enter into one, two, or all three of the stipulations;
                                  however, they may not alter the stipulations as written,
 LACBA                            because the Court wants to ensure uniformity of application.
Los Angeles County
Bar Association                   These stipulations are meant to encourage cooperation
Litigation Section

Los Angeles County
                                  between the parties and to assist in resolving issues in a
Bar Association Labor and
Employment Law Section            manner that promotes economic case resolution and judicial
                                  efficiency.

                                     The following organizations endorse the goal of
Consumer Attorneys
Association of Los Angeles
                                  promoting efficiency in litigation and ask that counsel
                                  consider using these stipulations as a voluntary way to
                                  promote communications and procedures among counsel
                                  and with the court to fairly resolve issues in their cases.

                                  *Los Angeles County Bar Association Litigation Section*
Southern California
Defense Counsel

                                           •Los Angeles County Bar Association
                                                Labor and Employment Law Section.*

Association of
Business Trial Lawyers
                                     *Consumer Attorneys Association of Los Angeles*


                                           *Southern California Defense Counsel*


                                          *Association of Business Trial Lawyers*
 • is CM%
    4110.111110.3.1811W11.0111•


California Employment
Lawyers Association
                                      *California Employment Lawyers Association*

   LAC1V 230(NEW)
   LASC Approved 4-11
   For OpUonal Use
          Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 66 of 76 Page ID #:66


NAME AND ADDRESS OR ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NUMBER           Rourvad fa ChM CU Stamp




         TELEPHONE NO.:                                   FAX NO.(Optional):
E-MAIL ADDRESS (Optional):
   ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA,COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

PLAINTIFF:

DEFENDANT:

                                                                                          CASE NUMBER:

           STIPULATION — EARLY ORGANIZATIONAL MEETING

      This stipulation is intended to encourage cooperation among the parties at an early stage in
      the litigation and to assist the parties In efficient case resolution.
      The parties agree that:

       1. The parties commit to conduct an initial conference (in-person or via teleconference or via
          videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
          whether there can be agreement on the following:

             a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
                amendment as of right, or if the Court would allow leave to amend, could an amended
                complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                agree to work through pleading issues so that a demurrer need only raise issues they cannot
                resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                would some other type of motion be preferable? Could a voluntary targeted exchange of
                documents or information by any party cure an uncertainty in the pleadings?
             b. Initial mutual exchanges of documents at the "core" of the litigation. (For example, in an
                employment case, the employment records, personnel file and documents relating to the
                conduct in question could be considered "core." In a personal injury case, an incident or
                police report, medical records, and repair or maintenance records could be considered
                "core.");
             c. Exchange of names and contact information of witnesses;

             d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
                indemnify or reimburse for payments made to satisfy a judgment;

             e. Exchange of any other information that might be helpful to facilitate understanding, handling,
                or resolution of the case In a manner that preserves objections or privileges by agreement;
             f. Controlling issues of law that, if resolved early, will promote efficiency and economy in other
                phases of the case. Also, when and how such issues can be presented to the Court;

             9.   Whether or when the case should be scheduled with a settlement officer, what discovery or
                  court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                  and whether the parties wish to use a sitting judge or a private mediator or other options as
       LACIV 229(Rev 02/15)
       LASC Approved 04/11              STIPULATION — EARLY ORGANIZATIONAL MEETING
       For Optional Use                                                                                             Page 1 of 2
     Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 67 of 76 Page ID #:67
                                                                                 CASE WAGER
WORT 11TLE:




              discussed in the "Alternative Dispute Resolution (ADR)Information Package" served with the
              complaint;
     h. Computation of damages, including documents, not privileged or protected from disclosure, on
        which such computation is based;

     i. Whether the case is suitable for the Expedited Jury Trial procedures (see information at
        www.lacourtorq under "Civir and then under "General Information").

2.            The time for a defending party to respond to a complaint or cross-complaint will be extended
              to                         for the complaint, and                             for the cross-
                      (INSERT DATE)                                        (INSERT DATE)
              complaint, which is comprised of the 30 days to respond under Government Code § 68616(b),
              and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
              been found by the Civil Supervising Judge due to the case management benefits provided by
              this Stipulation. A copy of the General Order can be found at www.lacourt.oro under "Civil',
              click on "General Information", then click on "Voluntary Efficient Litigation Stipulations".

3.            The parties will prepare a joint report titled "Joint Status Report Pursuant to Initial Conference
              and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
              results of their meet and confer and advising the Court of any way it may assist the parties'
              efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
              the Case Management Conference statement, and file the documents when the CMC
              statement is due.

4.            References to "days" mean calendar days, unless otherwise noted. If the date for performing
              any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
              for performing that act shall be extended to the next Court day
The following parties stipulate:
Date:

                 (TYPE OR PRINT NAME)                                       (ATTORNEY FOR PLAINTIFF)
Date:

                 (TYPE OR PRINT NAME)                                     (ATTORNEY FOR DEFENDANT)
Date:

                 (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
Date:

                 (TYPE OR PRINT NAME)                                     (ATTORNEY FOR DEFENDANT)
Date:

                 (TYPE OR PRINT NAME)                                (ATTORNEY FOR
 Date:

                 (TYPE OR PRINT NAME)                                (ATTORNEY FOR
 Date:

                 (TYPE OR PRINT NAME)                                (ATTORNEY FOR


 LACIV 229(Rev 02/15)
 LASC Approved 04/11        STIPULATION — EARLY ORGANIZATIONAL MEETING                                  Page 2 of 2
          Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 68 of 76 Page ID #:68
NAME AND ADDRESS OF ATTORNEY OR PARTY WiTNOUT ATTORNEY:.                STATE BAR MJMOLR           Rotuma by 0614F.Many




          TELEPHONE NO.:                                   FAX NO.(Optional):
 E-MAIL ADDRESS(Optional):
    ATTORNEY FOR(Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

PLAINTIFF:

DEFENDANT:

                                                                                           CASE NUMBER:

                    STIPULATION — DISCOVERY RESOLUTION

      This stipulation is intended to provide a fast and informal resolution of discovery issues
      through limited paperwork and an informal conference with the Court to aid in the
      resolution of the issues.

      The parties agree that:

       1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
          the moving party first makes a written request for an Informal Discovery Conference pursuant
          to the terms of this stipulation.

      2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
         and determine whether it can be resolved informally. Nothing set forth herein will preclude a
         party from making a record at the conclusion of an Informal Discovery Conference, either
         orally or in writing.

      3. Following a reasonable and good faith attempt at an informal resolution of each issue to be
         presented, a party may request an Informal Discovery Conference pursuant to the following
         procedures:

                  a. The party requesting the Informal Discovery Conference will:

                      i.     File a Request for Informal Discovery Conference with the clerk's office on the
                             approved form (copy attached) and deliver a courtesy, conformed copy to the
                             assigned department;

                   • ii.      Include a brief summary of the dispute and specify the relief requested; and

                     iii.     Serve the opposing party pursuant to any authorized or agreed method of service
                              that ensures that the opposing party receives the Request for Informal Discovery
                              Conference no later than the next court day following the filing.

                  b. Any Answer to a Request for Informal Discovery Conference must:

                      i.      Also be filed on the approved form (copy attached);

                      ii.     Include a brief summary of why the requested relief should be denied;
       LACIV 036(new)
       LASC Approved 04/11                     STIPULATION — DISCOVERY RESOLUTION
       For Optional Use                                                                                           Page 1 o13
    Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 69 of 76 Page ID #:69
stionrnytE.:                                                                 CASE KUSER


                                                                          •


               iii.   Be filed within two(2)court days of receipt of the Request; and

               iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                      method of service that ensures that the opposing party receives the Answer no
                      later than the next court day following the filing.

      c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
         be accepted.

      d. If the Court has not granted or denied the Request for Informal Discovery Conference
         within ten (10) days following the filing of the Request, then it shall be deemed to have
         been denied. If the Court acts on the Request, the parties will be notified whether the
         Request for Informal Discovery Conference has been granted or denied and, if granted,
         the date and time of the Informal Discovery Conference, which must be within twenty (20)
         days of the filing of the Request for Informal Discovery Conference.

      e. If the conference is not held within twenty (20) days of the filing of the Request for
         Informal Discovery Conference, unless extended by agreement of the parties and the
         Court, then the Request for the Informal Discovery Conference shall be deemed to have
         been denied at that time.

4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
   without the Court having acted or(c)the Informal Discovery Conference is concluded without
   resolving the dispute, then a party may file a discovery motion to address unresolved issues.

5. The parties hereby further agree that the time for making a motion to compel or other
   discovery motion is tolled from the date of filing of the Request for Informal Discovery
   Conference until (a)the request is denied or deemed denied or (b)twenty (20) days after the
   filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
   by Order of the Court.

      It is the understanding and intent of the parties that this stipulation shall, for each discovery
      dispute to which it applies, constitute a writing memorializing a "specific later date to which
      the propounding [or demanding or requesting] party and the responding party have agreed in
      writing," within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
      2033.290(c).

6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
   an order shortening time for a motion to be heard concerning discovery.

7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
   terminate the stipulation.

8. References to "days" mean calendar days, unless otherwise noted. If the date for performing
   any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
   for performing that act shall be extended to the next Court day.



LACIV 036(new)
LASC Approved 04111             STIPULATION — DISCOVERY RESOLUTION
For Optional Use                                                                              Page 2 of 3
    Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 70 of 76 Page ID #:70
SNORT 1111E:                                                      CASE It




The following parties stipulate:

Date:
               (TYPE OR PRINT NAME)                             (ATTORNEY FOR PLAINTIFF)
Date:
               (TYPE OR PRINT NAME)                            (ATTORNEY FOR DEFENDANT)
Date:
               (TYPE OR PRINT NAME)                            (ATTORNEY FOR DEFENDANT)
Date:
                                                •   >
               (TYPE OR PRINT NAME)                            (ATTORNEY FOR DEFENDANT)
Date:
               (TYPE OR PRINT NAME)                     (ATTORNEY FOR
Date:
               (TYPE OR PRINT NAME)                     (ATTORNEY FOR
Date:
               (TYPE OR PRINT NAME)                     (ATTORNEY FOR




LACIV 036(new)
LASC Approved 04/11           STIPULATION — DISCOVERY RESOLUTION
For Optional Use                                                                           Page 3 of 3
          Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 71 of 76 Page ID #:71


NAME AND ADDRESS OP ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NUMBER                    Reserved ke Cell Fee Sterdd




         TELEPHONE NO.:                                   FAX NO.(Optional):
E-MAIL ADDRESS (Optional):
   ATTORNEY FOR(Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

PLAINTIFF:

DEFENDANT:

                                                                                                  CASE NUMBER:
                       INFORMAL DISCOVERY CONFERENCE
              (pursuant to the Discovery Resolution Stipulation of the parties)
      1. This document relates to:
            O Request for Informal Discovery Conference
            ID      Answer to Request for Informal Discovery Conference
      2. Deadline for Court to decide on Request:                    (insert date 10 calendar days following filing of
             the Request).

      3. Deadline for Court to hold Informal Discovery Conference:                                           (Insert date 20 calendar
             days following filing of the Request).

      4. For a Request for Informal Discovery Conference, briefly describe the nature of the
         discovery dispute, including the facts and legal arguments at issue. For an Answer to
         Request for Informal Discovery Conference, briefly describe why the Court should deny
         the requested discovery, including the facts and. _legal arguments at Issue.




      LACIV 094(new)
      LASC Approved 04/11                        INFORMAL DISCOVERY CONFERENCE
      For Optional Use                 (pursuant to the Discovery Resolution Stipulation of the parties)
          Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 72 of 76 Page ID #:72


NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE OAR HUMBER               RINNYKI WOW.Fla Stamp       .




                                                                                                                              •

         TELEPHONE NO.:                                   FAX NO.(Optional):
E-MAIL ADDRESS(Optional):
   ATTORNEY FOR (Name):                                                                   .
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

PLAINTIFF:

DEFENDANT:

                                                                                              CASE NUMBER:

              STIPULATION AND ORDER — MOTIONS IN L1MINE


      This stipulation is intended to provide fast and informal resolution of evidentiary
      issues through diligent efforts to define and discuss such issues and limit paperwork.


      The parties agree that:
       1. At least       days before the final status conference, each party will provide all other
          parties with a list containing a one paragraph explanation of each proposed motion in
          limine. Each one paragraph explanation must identify the substance of a single proposed
          motion in limine and the grounds for the proposed motion.

      2. The parties thereafter will meet and confer, either in person or via teleconference or
         videoconference, concerning all proposed motions in limine. In that meet and confer, the
         parties will determine:

             a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                stipulate, they may file a stipulation and proposed order with the Court.

             b. Whether any of the proposed motions can be briefed and submitted by means of a
                short joint statement of issues. For each motion which can be addressed by a short
                Joint statement of issues, a short joint statement of issues must be filed with the Court
                10 days prior to the final status conference. Each side's portion of the short joint
                statement of issues may not exceed three pages. The parties will meet and confer to
                agree on a date and manner for exchanging the parties' respective portions of the
                short joint statement of issues and the process for filing the short joint statement of
                issues.

      3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
         a short joint statement of issues will be briefed and filed in accordance with the California
         Rules of Court and the Los Angeles Superior Court Rules.



       LACIV 075(new)
       LASC Approved 04/11              STIPULATION AND ORDER — MOTIONS IN LIMINE
       For Optional Use                                                                                               Page 1 of 2
    Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 73 of 76 Page ID #:73
SHORT TITLE:                                                 CASE NWISER:




The following parties stipulate:
Date:

               (TYPE OR PRINT NAME)                      (ATTORNEY FOR PLAINTIFF)
Date:

               (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
Date:

               (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
Date:

               (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
Date:

               (TYPE OR PRINT NAME)                 (ATTORNEY FOR
Date:

               (TYPE OR PRINT NAME)                 (ATTORNEY FOR
Date:

               (TYPE OR PRINT NAME)                 (ATTORNEY FOR



THE COURT SO ORDERS.

  Date:
                                                              JUDICIAL OFFICER




LACIV 075(new)
LASC Approved 04/11      STIPULATION AND ORDER — MOTIONS IN LIMINE               Page 20? 2
          Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 74 of 76 Page ID #:74
                            Superior Court•of California, County of Los Angeles


                                                                                    a 4,..;v-,,aa-,a -,....,law w war•lOrra.',v.....r- wr ate",


                      "
                      - 7-ft*--ni:A:fiNitfilflit-PUTiEtRESOlitOTIONt ADA'                                                                                                      ,,
                                                                                                                                                                               ,,7
                                                                                                                                                                                .
                                                                                                                                                                                       4.7
                                                                                                                                                                                     •.,
                                                                                                                                                                                        .:I'. . 1,4
                                                                                                                                                                                           ' :4 '
                                                                                                                                                                                          ,f
                                                                                                                                                                                                  1')4:tist!

      006
        '                               gr'
                                                    MI.-'';i1 401''
                                                      I;'                   40Z37
                                                                                "..C. WIT:10.-'`i.
                                                                                                 "
                                                                                                 *1.444V
                                                                                                       - ellNa. Mal,

:.                                        INFORMATIIOMP CKAGEk1;                                                                   -,."4:17,..4,1,,;
                                                      %.t4:3141;1/411-
                                                       -            4  -
                                                                       447irr4.74,f
                                                                                  .-    ,7,, - .)) arr ,,,:.,„ ri 1:44' -
                                                                                                           .

 ;;); I:0444'a..1411..._14-1;  ,,:::tviliAilf.14:94413.:-f. 34-4.±..jitz*c ,f...iItaivatti ;,.1' ....itiy,,1e.,,i;:*4),...,gx, ,..,e..a.0A.4,._,.:4ii
gHE,PLAINT'FP MUSTSERVETHISiADR iINFORMATION          -               'PACKAGEION EAC1.1,1,F        , ',/,:,RTYil?.1/1:1:11aTHE COMP.: !tv!.,.      (
c oli1547li1,1;,:wilt
r                ),j  .iviT.:40.?.141.4%-tr.!„."(47. 47.7p.:%-it4,7- kri'?T,rilit;?7,i,:'..7774.3pi4:.T.V:rts,1=;;4,ez!,9(i21:tileft.,I
I.412f4t:
        ,,
         `' k5
             '
             '
             ';
              'r•-•-• "'Pi Rirutlifi?"Altg-7.
                                            , .vkw 1.    ;'  :̀
                                                              . .:.- 7
                                                                     :..             :144.1 '    ,..A.irgy,!,....i1:. I a..                                  it,,,. ...:,..?,,,,:e iy, .,:
                                                                                                                          •7. 7,a ....;..,,,,,.,A„,1k14,)1,,,,
reeR055:COMPLAINANTS-niust                    scr‘iFthis:"ADR':Intormatiqn;package on gny.new.pahif .pamed,t9"th . actioo,                                                                             :7

                                        .a,,riz.;0.,...,....,,-_. ,...,-,,,r,
                                     tul.                                     77,2:4 ..;,.4-. ,,.,                                  ,...,‘:. .4_1„. :vie.ir,*; •,,,„`,:;,..,' .r--..
 with,tfie,cross-Coniplaint?,L14,                        '4,-ii-44,'.7t,'V'Idti'l
fohirkopyrqi...,7, z14                        '''..t4- 14:i114:i. , P.                                                                                                          .            #
                            t *''t   t'UO,;
                                          •••?:.6
                                                                      A A'
                                                                         ''
                                                                         ' sttrci
                                                                                #3":-.         .
                                                                                               4:1
                                                                                                 ...4.-1:',4t   ,
                                                                                                                ..±;j7;   Z.`1:V741T
                                                                                                                                  . #
                                                                                                                                  L''4
                                                                                                                                     .   .   A;r0+441
                                                                                                                                                    ,
                                                                                                                                                    ; *•`
                                                                                                                                                        • .,:ln'
                                                                                                                                                               `nr. ',.7   •




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or Computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
   • Saves Time: ADR is faster than going to trial.
   • Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
   • Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
   • Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
     •      Costs: If the parties do not resolve their dispute, they may have to pay for ADR, litigation, and trial.
     •      No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR
     1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
        settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

      2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps then.'evaluate the
         strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
         acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                         Mediation may be appropriate when the parties
                           • want to work out a solution but need help from a neutral person.
                           • have communication problems or strong emotions that interfere with resolution.
                         Mediation may not be appropriate when the parties
                           • want a public trial and want a judge or jury to decide the outcome.
                           • lack equal bargaining power or have a history of physical/emotional abuse.



      LASC CIV 271 Rev. 04/21
      For Mandatory Use                                                                                                                                                             Page 1 of 2
    Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 75 of 76 Page ID #:75



                                How to Arrange Mediation In Los Angeles County

     Mediation for civil cases Is voluntary and parties may select any mediator they wish. Options include:

          a. The Civil Mediation Vendor Resource Ust
             If all parties in an active civil case agree to mediation, they may contact these organizations
             to request a "Resource List Mediation" for mediation at reduced cost or no cost (for selected
             cases).

                    • ADR Services,Inc.Case Manager Elizabeth Sanchez,elizabeth@adrservices.com
                      (949)863-9800
                    • JAMS,Inc. Assistant Manager Reggie Joseph, FUoseph@jamsadr.com (310)309-6209
                    • Mediation Centerof Los Angeles Program Manager info@mediationLA.orK
                      (833)476-9145

     These organizations cannot accept every case and they may decline cases at their discretion. They may
     offer online mediation by video conference for cases they accept. Before contacting these organizations,
     review important information and FAQ;at www.lacourt.oreADR.Reslist

     NOTE:The Civil Mediation Vendor Resource List program does not acceptfamily law, probate orsmall
     claims cases.

          b. Los Angeles County Dispute Resolution Programs
              httos://hrciacountv.goviwp-contentiuploads/2020/05/DRP-Fact-Sheet-230ctober19-Current-as-of-October-2019-1.pdf

              Day of trial mediation programs have been paused until further notice.

              Online Dispute Resolution(ODR). Partiesin small claims and unlawful detainer(eviction) cases
              should carefully review the Notice and other information they may receive about(ODR)
              requirements for their case.

          c. Mediators and ADR and Bar organizationsthat provide mediation may be found on the Internet.

      3,Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and
      arguments to the person who decides the outcome. in "binding" arbitration, the arbitrator's
      decision is final; there is no right to trial. In "nonbinding"arbitration,any party can request a
      trial after the arbitratesdecision. For more information about arbitration, visit
      http://www.courts.ca.goviprograms-adr.htm

      4. Mandatory SettlementConferences(MSC): MSCs are ordered by the Court and are often held close
      to the trial date or on the day of trial.The parties and their attorneys meet with a judge or settlement
      officer who does not make a decision but who instead assists the parties in evaluating the strengths and
      weaknesses of the case and In negotiating a settlement. For information about the Court's MSC
      programsfor civil cases,visit http://www.lacourt.orgidivisionicivil/C10047.aspx

      Los AngelesSuperior Court ADR website: http://www.lacourt.ore/division/CiviliC10109.aspx
      For general information and videos about ADR,visit http://www.courts.ca.goviprograms-adr.htm


LASC CIV 271 Rev.04/21
For Mandatory Use                                                                                          Page 2 of 2
        Case 2:21-cv-05713-AB-GJS Document 1 Filed 07/14/21 Page 76 of 76 Page ID #:76
                                  INFrituenoNsFOR HANDLING UNLIMITED CIVIL CASES
The following critical provisions ofthe California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1,2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.
CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice ofassignment for all purposes
to ajudge,or ifa party has not yet appeared, within 15 days ofthe first appearance.
TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:
COMPLAINTS
All complaints shall be served within 60 days offiling and proofofservice shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days ofthe filing date and a proofofservice filed within 60 days ofthe filing date.
ATATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.
FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three ofthe Los Angeles Superior Court Rules.
SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or ifappropriate, on counsel for a party.
This is not a complete delineation of the Divbion 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules Is imperative.
Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.
*Provisionally Complex Caws
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190(Rev(3/18)         NOTICE OF CASE ASSIGNMENT- UNLIMITED CIVIL CASE
LASC Approved 05/08
